Exhibit 10.4

 

PHARMACEUTICAL
MANUFACTURING AND

SUPPLY AGREEMENT

 

Dated:  January 8, 2010

 

By and Between

 

DSM PHARMACEUTICALS, INC.

Greenville, NC

 

and

 

AMAG Pharmaceuticals, Inc.

Lexington, MA

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1:

 

DEFINITIONS

1

ARTICLE 2:

 

TRANSFER/DEVELOPMENT SERVICES; SALE/PURCHASE OF PRODUCT

5

ARTICLE 3:

 

COORDINATORS; DIVESTMENT

7

ARTICLE 4:

 

EQUIPMENT; API; EXCIPIENTS; ARTWORK

8

ARTICLE 5:

 

WARRANTIES; SPECIFICATIONS; QUALITY

13

ARTICLE 6:

 

FORECASTS; ORDERS

17

ARTICLE 7:

 

PURCHASE OF PRODUCT; DELIVERIES

18

ARTICLE 8:

 

PRICE; PRICE INCREASES; ADDITIONAL PAYMENTS

20

ARTICLE 9:

 

RECALLS

22

ARTICLE 10:

 

VALIDATION; REGULATORY

23

ARTICLE 11:

 

TERM; TERMINATION

25

ARTICLE 12:

 

CLAIMS

28

ARTICLE 13:

 

INDEMNIFICATION OF THIRD PARTY CLAIMS

30

ARTICLE 14:

 

CONFIDENTIALITY

31

ARTICLE 15:

 

INTELLECTUAL PROPERTY

33

ARTICLE 16:

 

FORCE MAJEURE

34

ARTICLE 17:

 

LEGAL COMPLIANCE

35

ARTICLE 18:

 

PRESS RELEASES; USE OF NAMES

35

ARTICLE 19:

 

DISPUTE RESOLUTION; VENUE

36

ARTICLE 20:

 

MISCELLANEOUS

37

 

--------------------------------------------------------------------------------


 

PHARMACEUTICAL MANUFACTURING

AND SUPPLY AGREEMENT

By and Between

DSM Pharmaceuticals, Inc. and

AMAG Pharmaceuticals, Inc.

 

THIS PHARMACEUTICAL MANUFACTURING AND SUPPLY AGREEMENT (this “Agreement”) is
made effective as of this 8th day of January 2010 (the “Effective Date”), by and
between DSM Pharmaceuticals, Inc., a Delaware corporation with principal place
of business at 5900 Martin Luther King Hwy., Greenville, North Carolina 27834 
(“DSM”) and AMAG Pharmaceuticals, Inc., a Delaware corporation with principal
place of business at 100 Hayden Avenue, Lexington, MA 02421 (“AMAG”);  (each
individually a “Party” and collectively the “Parties”).

 

W I T N E S S:

 

WHEREAS, AMAG has obtained or seeks to obtain, regulatory approval to market a
certain pharmaceutical product in finished dosage form for human use; and

 

WHEREAS, DSM has the necessary knowledge, professional expertise, facilities,
manufacturing authorization, equipment, and trained, competent personnel to
manufacture the pharmaceutical product for AMAG; and

 

WHEREAS, AMAG desires to establish DSM as a manufacturer of the pharmaceutical
product and DSM desires to perform such services and to manufacture such product
for AMAG, all on the terms and conditions set forth in this Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the Parties agree as follows:

 

ARTICLE 1:               DEFINITIONS

 

The following terms, whether used in the singular or plural, shall have the
meanings assigned to them below for purposes of this Agreement:

 

1.1           Acquisition Cost.  “Acquisition Cost” shall mean the actual
invoiced price paid by either Party to any Third Party, including without
limitation shipping and handling costs and customs duties, in connection with
the acquisition of Active Pharmaceutical Ingredients, Excipients, packaging or
other materials utilized in the production of Product hereunder.

 

1.2           Active Pharmaceutical Ingredients/API.  “Active Pharmaceutical
Ingredients” or “API” shall mean the active pharmaceutical ingredients for each
Product to be manufactured

 

1

--------------------------------------------------------------------------------


 

hereunder, as set forth in ANNEX 1, including the specifications and the
analytical methodology related thereto, as such specifications may be amended
from time to time by mutual agreement of the Parties.

 

1.3           Affiliate.  “Affiliate” shall mean any corporation or
non-corporate entity which directly or indirectly controls, is controlled by, or
is under common control with a Party.  A corporation or non-corporate entity
shall be regarded as in control of another corporation if it owns or directly or
indirectly controls at least fifty percent (50%) of the voting stock of the
other corporation; or (a) in the absence of the ownership of at least fifty
percent (50%) of the voting stock of a corporation or (b) in the case of a
non-corporate entity, the power to direct or cause the direction of the
management and policies of such corporation or non-corporate entity, as
applicable.

 

1.4           AMAG’s Regulatory Documentation. “AMAG’s Regulatory Documentation”
shall mean documentation which AMAG has filed with regulatory authorities
relating to the formulation of the Product, and any supplements to such
documentation as may be filed during the term hereof, including the NDA.

 

1.5           Batch.  “Batch” shall have the same meaning as Lot.

 

1.6           Cancelled Production Fee.  “Cancelled Production Fee” shall have
the meaning set forth in Section4.4.3.

 

1.7           CGMP.  “CGMP” means the then-current standards for the manufacture
of pharmaceutical products, pursuant to (a) the FD&C Act (21 U.S.C. 321 et
seq.); (b) relevant United States regulations in Title 21 of the United States
Code of Federal Regulations (including Parts 11, 210, and 211); (c) EC Directive
2003/94 EC of October 8, 2003; (d) the EC Guide to Good Manufacturing Practice
for Medicinal Intermediate Products; (e) International Conference on
Harmonization (ICH) ICH Q7A Good Manufacturing Practice Guidance for Active
Pharmaceutical Ingredients; and (f) all additional United States, European Union
or ICH Regulatory Authority documents or regulations that replace, amend,
modify, supplant or complement any of the foregoing.

 

1.8           Commercial Product.  “Commercial Product” shall mean Product
supplied hereunder intended for commercial sale and/or human use.

 

1.9           Confidential Information.  “Confidential Information” shall have
the meaning set forth in Section 14.1.

 

1.10         Contract Year.  “Contract Year” shall refer to the period of twelve
(12) successive months commencing on January 1 and continuing through
December 31, and each successive twelve (12) month period thereafter during the
term of this Agreement, except that the initial Contract Year shall begin on the
Effective Date and end on December 31, 2010.

 

1.11         Delivery Date.  “Delivery Date” shall mean a date for which
delivery of Product is stated in a Purchase Order.

 

2

--------------------------------------------------------------------------------


 

1.12         Designated Vendors.  “Designated Vendors” shall have the meaning
set forth in Section 4.4.

 

1.13         Developments.  “Developments” means any and all inventions,
discoveries, know-how, information, data, writings, and other Intellectual
Property, in any form whatsoever, both tangible and intangible, developed by DSM
solely or jointly with AMAG in the course of performing activities under this
Agreement.

 

1.14         Development Product.  “Development Product” shall mean Product not
intended for commercial sale.

 

1.15         Effective Date.  “Effective Date” shall mean the date appearing at
the beginning of this Agreement.

 

1.16         Excipients.  “Excipients” shall mean the raw materials, other than
Active Pharmaceutical Ingredients and packaging, required to manufacture each
Product in accordance with the Product Specifications, as such Excipients are
listed in ANNEX 1 for each Product to be manufactured hereunder, including the
specifications and the analytical methodology related thereto, as such
specifications may be amended from time to time by mutual agreement of the
Parties.

 

1.17         Facility. “Facility” means DSM’s facility at 5900 Martin Luther
King Hwy., Greenville NC 27834 or such other facilities as agreed upon in
writing by the Parties

 

1.18         FD&C Act.  “FD&C Act” shall mean the United States Federal Food,
Drug and Cosmetic Act, as amended.

 

1.19         FDA.  “FDA” shall mean the United States Food and Drug
Administration, or any successor entity.

 

1.20         Firm Purchase Commitment.  “Firm Purchase Commitment” shall mean
the obligation of DSM to supply and of AMAG to purchase, the quantities
forecasted by AMAG in accordance with Section 6.2 hereinafter.

 

1.21         Information.  “Information” shall mean all information, results,
and data, including but not limited to product specifications, data, inventions,
know-how, formulations, discoveries, improvements, processes, methods,
protocols, techniques, product concepts, sample materials, business and
technical information, financial data, and deal terms, and/or other documents
containing information and related data, and any assay control, regulatory, and
any other test results or information, regulatory, manufacturing, financial and
commercial information or data, whether in written form or disclosed orally,
visually and/or in another tangible form.

 

1.22         Initial Term.  “Initial Term” shall have the meaning set forth in
Section 11.1 hereof.

 

1.23         Intellectual Property.  “Intellectual Property” shall mean any
inventions, discoveries, patents, patent applications, technology, know-how,
trade secrets, trademarks, information,

 

3

--------------------------------------------------------------------------------


 

data, writings, and other property in any form whatsoever which are owned by or
licensed to either Party and which are utilized by either Party hereunder.

 

1.24         Lot.  “Lot” shall mean any of the following:  (a) a
development/clinical trial lot of Product; (b) a Validation Lot; or (c) with
respect to Commercial Product, any size lot mutually agreed upon by the Parties
and stated in ANNEX 1.

 

1.25         Manufacturing Approval.  “Manufacturing Approval” shall mean
approval granted by FDA or other applicable regulatory authority for the
jurisdiction in which the Product will be produced, used, or sold authorizing
DSM as a qualified and valid manufacturing source of the Product for AMAG.

 

1.26         Monthly Forecast.  “Monthly Forecast” shall have the meaning set
forth in Section 6.1 hereof.

 

1.27         NDA or ANDA.  “NDA” shall mean New Drug Application for the
Product, as filed with the FDA; “ANDA” shall mean the Abbreviated New Drug
Application for the Product, as filed with the FDA, whichever is applicable.

 

1.28         Packaging Specifications.  “Packaging Specifications” shall mean
the packaging and labeling specifications for the Product to be attached hereto
as ANNEX 1 and made a part hereof, as such specifications may be amended from
time to time by mutual agreement of the Parties.

 

1.29         Party.  “Party” or “Parties” shall refer to either DSM or AMAG, or
both, as the context so requires.

 

1.30         Product.  “Product” shall mean the product which DSM agrees to
manufacture, and AMAG agrees to purchase hereunder, as more fully described in
ANNEX 1.

 

1.31         Product Approval.  “Product Approval” shall mean marketing approval
granted by FDA of AMAG’s New Drug Application (“NDA” or “ANDA”).

 

1.32         Product Price.  “Product Price” shall mean the Commercial Product
price set forth in ANNEX 1 attached hereto and made a part hereof, as such price
may be amended from time to time in accordance with this Agreement.

 

1.33         Product Specifications.  “Product Specifications” shall mean the
specifications for the Product to be manufactured hereunder, as referenced in
ANNEX 1 and made a part hereof, as determined in accordance with the analytical
methodology agreed upon by the Parties, as such specifications may be amended
from time to time by mutual agreement of the Parties, including without
limitation such amendments as may be required to obtain Product Approval.

 

1.34         Purchase Order.  “Purchase Order” shall have the meaning set forth
in Section 7.1.

 

4

--------------------------------------------------------------------------------


 

1.35         Quality Agreement.  “Quality Agreement” shall mean the Quality
Agreement, as further defined in Section 5.7, which shall be substantially in
the form of ANNEX 3 hereto.

 

1.36         Regulatory Authority.  “Regulatory Authority” means the FDA in the
United States, or the equivalent regulatory authority or entity having the
responsibility, jurisdiction, and authority to approve the manufacture, use,
importation, packaging, labeling, marketing and sale of pharmaceutical products
in any other country or regulatory jurisdiction.

 

1.37         SKU.  “SKU” shall refer to individual stock keeping units of each
Product hereunder.

 

1.38         Specifications.  “Specifications” shall mean the Product
Specifications and the Packaging Specifications.

 

1.39         Territory.  “Territory” shall mean the United States of America,
and its territories and possessions, countries comprising the European Union and
any additional countries as to which the Parties may agree with respect to any
Product to be manufactured and supplied hereunder.

 

1.40         Third Party.  “Third Party” or “Third Parties” shall mean any Party
other than AMAG, DSM their respective Affiliates, or their respective assigns or
successors to the extent permitted hereunder.

 

1.41         Unit.  “Unit” shall mean a unit of Product listed in Annex 1.

 

1.42         Validation Activities.  “Validation Activities” shall mean those
activities to be performed by DSM prior to the manufacture of Commercial Product
including, but not limited to, process qualification of content uniformity,
analytical testing, preparation of validation technical reports, cleaning
validation, manufacturing and testing of Validation Lots.

 

1.43         Validation Lots.  “Validation Lots” for a dosage form shall mean
shall mean the initial number of Lots, which shall be at least three (3) Lots or
such additional Lots as mutually agreed, of the Product which are manufactured
by DSM during the course of the Validation Activities.

 

ARTICLE 2:               TRANSFER AND DEVELOPMENT SERVICES; SALE AND PURCHASE OF
PRODUCT

 

2.1           Agreement to Purchase and Sell.  During each Contract Year
throughout the term of this Agreement, DSM agrees to manufacture at the Facility
and supply to AMAG, and AMAG agrees to purchase from DSM, the manufacturing and
related services for the supply of Product for sale and/or distribution within
the Territory, in accordance with the terms and subject to the conditions of
this Agreement, including the ANNEXs hereto.

 

5

--------------------------------------------------------------------------------


 

2.2           Transfer and Development Services.  The Parties agree that DSM
will perform certain development and transfer services for AMAG (the “Services”)
as more fully described in ANNEX 5, the Memorandum of Agreement for
Pharmaceutical Development/Transfer Services, dated June 23, 2009, attached
hereto and incorporated herein by reference.  ANNEX 5 may be amended by mutual
agreement of the Parties to change, extend, or expand the scope of Services set
forth therein.

 

2.3           Product Specifications.  Product Specifications and other
information shall be set forth in ANNEX 1 attached to this Agreement and shall
include or clearly reference, as applicable, (i) the Product Specifications,
(ii) the Active Pharmaceutical Ingredients and specifications thereof; (iii) the
Excipients and specifications thereof; (iv) the Packaging Specifications;
(v) the Product Price; (vi) any special equipment required to be purchased to
manufacture the Product pursuant to Section 4.1; (vii) lead times for Purchase
Orders and inventories; (viii) maximum quantities (as applicable); and (ix) any
special requirements for the procurement of API and/or Excipients.

 

2.4           Firm Purchase Commitment.  AMAG’s only obligation to purchase, and
DSM’s only obligation to sell, shall be those quantities referenced in the Firm
Purchase Commitment in Section 6.2.

 

2.5           Development.  DSM agrees to supply Product as requested by AMAG
for development activities (“Development Product”) in accordance with the prices
set forth in ANNEX 1, subject to adjustment as set forth in Section 8.2 hereof. 
Any such quantities of Development Product purchased by AMAG from Validation
Lots shall be included in the Firm Purchase Commitment for the applicable
Contract Year.  Upon DSM’s completion of production of Validation Lots, AMAG
shall pay to DSM [***] of the Product Price for such Lots.  The remaining [***]
of the Product Price shall be paid to DSM upon shipment of the Product or upon
other disposition of the Lots if commercial release is not finalized.

 

2.6           Disclosure/Development of Health Risk Data.  AMAG agrees to
disclose to DSM information which is or becomes known by and available to AMAG
regarding health risks involved in manufacturing the Product, including
information regarding the specified Active Ingredients, Excipients, and other
components supplied by AMAG to DSM.  Such information shall include, without
limitation, OSHA required information, information regarding occupational
exposure limits, toxicology studies and reports, and other health-related data. 
If reasonable industrial hygiene data is not available, DSM and AMAG will
cooperate to develop necessary and reasonable data as mutually agreed.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

6

--------------------------------------------------------------------------------


 

2.7           Customs Requirements

 

2.7.1       C-TPAT Requirements.  For Active Pharmaceutical Ingredients,
Excipients, and/or other components supplied to DSM by or on behalf of AMAG
which may be subject to import or export, AMAG agrees that vendors and carriers
will comply with applicable requirements of the U.S. Customs and Border
Protection Service and the Customs Trade Partnership Against Terrorism
(“C-TPAT”).

 

2.7.2       Customs Documentation and Valuations.  For samples, documentation or
Product delivered hereunder for export by AMAG, AMAG shall be responsible for
arranging customs documentation and valuations directly or indirectly through
its designated customs broker.  If AMAG requests, in writing, DSM to assume
these responsibilities, DSM shall utilize its designated customs broker and
shall state customs valuations which appropriately reflect contract costs. 
DSM’s reasonable costs in providing such requested customs services shall be
invoiced to, and reimbursed by AMAG.  AMAG shall be responsible for payment of
all customs duties and related assessments.

 

ARTICLE 3:               COORDINATORS; DIVESTMENT

 

3.1           Appointment of Coordinators.  Within [***] days after the
Effective Date hereof, AMAG and DSM shall each appoint an authorized
representative and a backup representative (“Coordinators”) for the exchange of
all communications, other than legal notices, related to the manufacturing,
labeling and packaging of the Product.  Each Party shall provide notice to the
other Party as to the name and title of the individuals so appointed.  Each
Party may replace its Coordinators at any time for any reason by providing
written notice to the other Party in accordance with Section 20.11 hereof.

 

3.2           Divestment of Products.

 

3.2.1        If during the term of this Agreement, AMAG elects to assign or
otherwise divest to any Third Party its drug rights to any Product (the
“Divested Product”) included in this Agreement, AMAG shall so advise DSM
promptly following such divestment.  In such event, DSM shall not be required to
supply the Divested Product to the designated Third Party for a period of more
than [***].  The Third Party shall be responsible for any additional
out-of-pocket costs actually incurred by DSM in transferring and supplying
Product to such Third Party.  Notwithstanding the foregoing shall not apply to
the extent such assignment or divestment results from AMAG’s business
combination, re-organization, or merger and acquisition activities.

 

3.2.2        Subject to Section 3.2.1 above, pending transfer of any Divested
Product hereunder to a Third Party, AMAG agrees to be responsible for any Firm
Purchase

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

7

--------------------------------------------------------------------------------


 

Commitments made prior to the date of divestment, which have accrued hereunder
in respect of such Divested Product.  AMAG also agrees to be responsible for
payment of purchased Product and Regulatory Authority compliance with respect to
any Divested Product until such time as AMAG and the Third Party have completed
the transfer by formal written assignment.

 

ARTICLE 4:               EQUIPMENT; API; EXCIPIENTS; ARTWORK

 

4.1           Equipment.  Equipment owned by DSM and located at the Facility,
shall not be dedicated to any single customer, but shall be available for
manufacturing of product according to DSM’s manufacturing processes
requirements.

 

4.1.1        AMAG and DSM shall mutually agree on the terms and conditions of
any special equipment required to be purchased for the processing of the
Product(s).  Equipment which AMAG has agreed to purchase, and for which it shall
be financially responsible as to capital modifications, is identified in ANNEX 2
and shall be dedicated to the production of the Product(s).  AMAG may at times
authorize DSM, with DSM’s approval, to select and order equipment that will be
invoiced directly to AMAG.  Any equipment designated on ANNEX 2 or as separately
agreed in writing by the Parties shall be referred to herein as the “AMAG
Equipment”; and, from time to time, the parties may amend, update, replace,
and/or revise Annex 2 by mutual agreement.  DSM shall be responsible for
installing and qualifying at the Facility, any and all new or used equipment,
molds, and tooling necessary for the manufacturing, packaging, and labeling of
the Product, including the AMAG Equipment.

 

4.1.2        The AMAG Equipment identified to be purchased by AMAG for the
Product and to be installed at DSM is identified in ANNEX 2.  DSM shall obtain
AMAG’s prior written approval for all costs and expenses associated with such
installation and qualification (including without limitation labor and
engineering costs) of such AMAG Equipment and AMAG shall reimburse DSM for all
such reasonable and approved costs within [***] days of receiving DSM’s
invoice(s) therefore.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

8

--------------------------------------------------------------------------------


 

4.1.3        Title to all AMAG Equipment (including molds and tooling) shall be
retained by AMAG, provided that all AMAG Equipment (including molds and tooling)
shall remain at the Facility for use by DSM during the term of this Agreement.

 

4.1.4        DSM shall use the AMAG Equipment for the sole purpose of
facilitating DSM’s performance of the Services hereunder.  At all times during
the term, DSM shall maintain possession of and direct control over the AMAG
Equipment at the Facility, and DSM agrees (a) not to permit the removal of the
AMAG Equipment from the Facility without AMAG’s prior written consent; (b) to
use the Equipment in accordance with any accompanying documentation and solely
for the performance of activities hereunder; (c) not to make any alterations or
modifications to the AMAG Equipment without AMAG’s prior written consent;
(d) not to remove any proprietary notices or markings on the AMAG Equipment; and
(f) not to attempt to assign, pledge, transfer, encumber, or grant any security
interest in the AMAG Equipment to any Third Party in any manner whatsoever.

 

4.1.5        DSM shall keep the AMAG Equipment in good condition and shall be
responsible for routine maintenance and servicing of the AMAG Equipment so long
as such equipment remains at the Facility.  AMAG shall be responsible for the
reasonable cost of non-routine maintenance and servicing of such equipment (such
as major repairs and parts replacement).  DSM shall notify AMAG prior to the
performance of any non-routine maintenance or servicing, and AMAG shall directly
pay or promptly reimburse DSM (as the case may be) for any such maintenance or
servicing costs that AMAG has authorized to be incurred and for which it is
responsible.

 

4.1.6        DSM will exercise the same degree of care that it applies to its
own equipment, which in no case will be less than reasonable care. DSM hereby
assumes and will bear all risk of damage, loss, theft, or destruction of the
AMAG Equipment. If the AMAG Equipment is damaged, DSM will repair or restore the
AMAG Equipment at its own cost so that the AMAG Equipment is returned to good
working order, condition, and repair.  If the AMAG Equipment is lost, stolen,
destroyed, or damaged beyond repair, DSM will pay to AMAG the replacement value
of the AMAG Equipment. DSM shall allow AMAG to inspect the premises where the
AMAG Equipment is located from time to time during reasonable hours after
reasonable notice in order to confirm DSM’s compliance with its obligations
under this Agreement.  As between DSM and AMAG, AMAG retains sole and exclusive
right, title, and ownership of the AMAG Equipment.  THE AMAG EQUIPMENT IS
PROVIDED TO DSM ON AN “AS IS” BASIS WITH NO WARRANTIES OF ANY KIND. AMAG HEREBY
DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS, IMPLIED, OR
STATUTORY, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT,
QUIET ENJOYMENT, AND ACCURACY.

 

9

--------------------------------------------------------------------------------


 

4.2           Active Pharmaceutical Ingredients and Excipients Supply.

 

4.2.1        Supply of API, Excipients.  AMAG shall supply Active Pharmaceutical
Ingredients meeting the specifications set forth or referenced in ANNEX 1 for
performance of the development and transfer Services, and for production of the
Product hereunder.  During the term of this Agreement, AMAG shall deliver API to
DSM’s delivery site located at 5900 Martin Luther King Hwy, Greenville, NC 27834
(“Delivery Site”).  DSM will supply Excipients and all other materials required
to manufacture, test, package, label, and release the Product in accordance with
the Firm Purchase Commitment; and such Excipients and other materials shall meet
the specifications set forth in ANNEX 1.  Packaging Specifications are also set
forth or referenced in ANNEX 1.

 

4.2.2        Title to API.  AMAG shall retain all rights, title and interest in
and to Active Pharmaceutical Ingredients (and any other materials) supplied by
AMAG for the production of Product hereunder.

 

4.2.3        Timely Delivery of API.  In accordance with Section 6.4
hereinafter, AMAG agrees to supply API to DSM on a timely basis, with lead times
as set forth in ANNEX 1, so as to enable DSM to receive, inspect, and prepare
such API for production according to the schedule established by DSM and
provided in advance and in writing to AMAG.  AMAG shall be responsible for any
API that does not conform at the time of delivery to DSM to the Specifications
applicable thereto and/or production delays directly resulting therefrom.

 

4.2.4        Consumption/Loss of API.  DSM shall not be responsible for loss of
API utilized in the performance of the transfer and development Services except
for losses caused by gross negligence or willful misconduct attributable to
DSM.  For commercial production, the expected loss (the “Expected Loss”) of
finished Product per unit of API utilized in the production of the Product
hereunder shall not be more than [***] per Batch.  If the Expected Loss for the
first three (3) Validation Lots run under this Agreement is greater than [***],
the parties shall then mutually agree upon a revised Expected Loss based upon
the average of the actual loss resulting from the [***] completed commercial lot
Batches that return an actual loss of not more than [***] and at such time the
revised Expected Loss shall be then established and applied against future
Batches.  DSM shall provide AMAG with a written report of any production loss of
API incurred in connection with the production of each commercial Batch promptly
following the delivery of such Batch.  For each Batch, DSM shall be responsible
for any loss of API greater than the Expected Loss. Within [***] days from the
end of each Contract Year hereunder and subject to Limitations of Liability set
forth in Section 5.5, DSM shall reimburse AMAG for any loss of API in

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

10

--------------------------------------------------------------------------------


 

excess of the Expected Loss during such Contract Year.  Notwithstanding anything
written to the contrary in this Agreement, DSM shall be responsible for API loss
in whole-batch quantities only to the extent such loss results from DSM’s gross
negligence or willful misconduct.  Further, any consumption or loss of API or
Product which exceeds the Expected Loss or the Limitation of Liability set forth
in Section 5.5 shall be deemed an incurable material breach by DSM under the
Agreement for which AMAG may terminate the Agreement without penalty with [***]
days written notice to DSM.

 

4.2.5        Adventitious Viruses.  For each shipment of API supplied hereunder
by AMAG for Products, AMAG or its supplier shall provide a certificate to DSM
stating that the API has been tested for contamination and contains no
adventitious viruses or other active deleterious substances which could
contaminate the processes of DSM.

 

4.2.6        Reimbursement of Costs.  AMAG further agrees to reimburse DSM for
reasonable costs incurred by DSM in decontaminating its production facilities to
the extent caused by a contamination solely caused by AMAG’s API.

 

4.2.7        Latent Defects.  AMAG shall be responsible for all rejected Lots
and recall expenses relating to latent defects to the extent caused by AMAG in
the API which could not reasonably have been discovered by DSM in the course of
inspection and testing of material according to cGMP and applicable SOPs.

 

4.3           Artwork.  At least [***] prior to the Delivery Date for which new
or modified artwork is required, AMAG shall provide at no cost to DSM, final
camera ready artwork for all packaging components to be used in the manufacture
of the Product, which artwork shall meet the Packaging Specifications.

 

4.4           Vendors Designated or Contracted By AMAG.   If AMAG elects, at its
sole discretion, to require DSM to procure API or Excipients from vendors
designated by AMAG which are not approved vendors or otherwise agreed in writing
by the Parties (hereinafter, “Designated Vendors”), then AMAG shall so advise
DSM in writing, and DSM will establish supply arrangements with such Designated
Vendors in accordance with this Section 4.4.

 

4.4.1        Cooperation on Supply Problems.  DSM shall promptly advise AMAG if
it encounters supply problems, including delays and/or delivery of
non-conforming products from Designated Vendors; and DSM and AMAG shall
cooperate to reduce or eliminate any supply problems from such Designated
Vendors.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

11

--------------------------------------------------------------------------------


 

4.4.2        Annual Certification.  AMAG shall be obligated to certify its own
Designated Vendors, as specified in the Quality Agreement, on an annual basis,
at its expense, and shall annually supply certification to DSM for such
Designated Vendors.  If DSM is required to certify such Designated Vendors at
AMAG’s request, DSM’s certification expenses shall be reimbursed by AMAG.

 

4.4.3        Cancelled Production Runs.  If scheduled production runs are
required to be cancelled with less than [***] prior notice because a Designated
Vendor failed to supply acceptable materials on a timely basis and DSM cannot
reasonably accommodate such delay in its manufacturing schedule, or cannot
reasonably reschedule without incurring increased costs, AMAG shall be obligated
to pay DSM a cancelled production fee (the “Cancelled Production Fee”)
equivalent to [***] of the Product Price of the cancelled quantities.

 

4.4.4        Failed Batches.  If any Batch of Product fails solely because of
defects or other non-conformities existing at the time of delivery to DSM in the
API supplied by a Designated Vendor, then AMAG shall be obligated to pay DSM a
failed Batch fee computed [***] of the Purchase Price of the quantities that
would have been produced in the failed Batch but for the Designated Vendor
caused defect of the API. DSM shall not proceed with manufacture of any Batch of
Product in which DSM reasonably suspects defective or non-conforming API without
AMAG’s written authorization.

 

4.4.5        Rescheduled Runs.  DSM shall not be obligated to re-schedule any
production run which is cancelled due to Designated Vendor’s failure to deliver
API.  If the production run cannot reasonably be rescheduled, then upon AMAG’s
payment of the Cancelled Production Fee, the quantities so cancelled shall be
deducted from the Firm Purchase Commitment.  However, if DSM is able to
reschedule the cancelled production, then the full Product Price shall be
charged for such rescheduled quantities upon completion, and AMAG will be
credited the prior payment of the Cancelled Production Fee towards the Product
Price for the rescheduled run.

 

4.4.6        Quality Issues.  AMAG shall be responsible for compensating DSM for
all Third Party resources reasonably required to investigate and resolve quality
issues arising with the Designated Vendor, as requested in writing by AMAG.

 

4.4.7        Direct Contracts with Vendor.  If AMAG requires DSM to procure API
or Excipients directly from any Designated Vendor, then DSM shall require that
such Designated Vendor enter into a supply contract directly with DSM;
otherwise, AMAG shall be responsible for the supply of API and other materials
to DSM.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

12

--------------------------------------------------------------------------------


 

4.5           Reporting and Audit.  DSM shall provide to AMAG (in a mutually
agreeable format) within [***] days after last day of each calendar month (or
more often, if requested by AMAG) during the Term and upon expiration or
termination of this Agreement, a detailed report which sets forth end-of-month
and beginning-of-month inventory levels at DSM’s Facility of API, Product (both
Validation Lots and Commercial Product Batches), and AMAG Equipment
(collectively “Materials”) including without limitation to the extent
applicable:  the Batch/Lot numbers, quantity levels, Product release dates,
use/consumption information, and loss levels of such Materials for each periodic
report.  Additionally, from time to time, but not more than twice per year, upon
AMAG’s prior written request, DSM will provide AMAG and its designated
representatives with access to DSM’s facilities during normal business hours at
mutually agreed upon times to take physical counts of DSM’s inventory of
Materials.

 

ARTICLE 5:               WARRANTIES; SPECIFICATIONS; QUALITY

 

5.1           Representations and Warranties Regarding Corporate Authority.

 

5.1.1       DSM hereby represents and warrants to AMAG that all corporate action
on the part of DSM and its officers and directors necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of DSM hereunder has been taken.

 

5.1.2       AMAG hereby represents and warrants to DSM that all requisite action
on the part of AMAG and its officers and directors necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of AMAG hereunder has been taken.

 

5.2           Warranties and Covenants by DSM.

 

5.2.1       DSM warrants to AMAG that the Product, at the time of sale and
shipment to AMAG by DSM, (a) will conform to the Specifications as then in
effect and as set forth in the Quality Agreement; (b) will have been
manufactured in compliance with all applicable laws and regulations and in
accordance with CGMP; and (c) will not be (i)

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

13

--------------------------------------------------------------------------------


 

adulterated or misbranded by DSM within the meaning of the FD&C Act nor (ii) an
article that may not be introduced into interstate commerce under the provisions
of Sections 404 or 505 of the FD&C Act.  If AMAG elects to conduct its own Batch
record reviews, the remaining shelf life required hereunder shall be
correspondingly reduced for the period of time required by AMAG for such review.

 

5.2.2       DSM warrants to AMAG that all the necessary licenses, permits,
consents, approvals and authorizations of all governmental authorities and other
persons required to be obtained by DSM in connection with this Agreement has
been obtained.

 

5.2.3       DSM warrants and covenants that it will provide the services
hereunder in accordance with high professional standards and in conformance with
the terms of this Agreement, including the Quality Agreement;

 

5.2.4       DSM warrants and covenants that it will not use any employee or
consultant that has been debarred or suspended under 21 U.S.C. § 335(a) or (b). 
DSM represents that it does not currently have and will not hire, as an officer
or an employee any person who has been convicted of a felony under the laws of
the United States for conduct relating to the regulation of any drug product
under the Federal Food, Drug, and Cosmetic Act.

 

5.2.5       DSM warrants and covenants to AMAG that DSM will not, in the course
of performing the manufacturing obligations hereunder, infringe or
misappropriate any intellectual property of any other person.

 

5.3           Disclaimer by DSM.  DSM expressly disclaims (a) any warranty that
the Products (i) will be merchantable, (ii) will be fit for any particular
purpose; or (iii) will not violate any intellectual property rights claimed by
AMAG but only to the extent that DSM has not breached its obligations under this
Agreement; (b) any express or implied warranties of AMAG in connection with the
distribution and sale of Product; and (c) any other warranties with respect to
the Product, express or implied; in each case above, (a) through (c), except as
expressly stated in this Agreement.

 

5.4           Warranties by AMAG.  AMAG represents and warrants to DSM that
(a) the formulation, composition, use, distribution, marketing, and/or sale of
the Products by AMAG shall comply with the requirements of applicable laws, and
that AMAG will maintain all obligations with respect thereto; (b) that in the
event AMAG ships Product outside of the United States, AMAG will comply fully
with all export administration and control laws and regulations of the United
States government as may be applicable to the export, resale or other
disposition of any Products purchased from DSM; and (c) that Active
Pharmaceutical Ingredients provided by AMAG meet the applicable Specifications.

 

14

--------------------------------------------------------------------------------


 

5.5           Limitation of Liability.  [***].

 

5.6           Specification Changes.

 

5.6.1        If AMAG changes the Specifications, AMAG shall promptly advise DSM
in writing of such changes; and if such changes directly impact DSM’s scheduling
or costs, DSM shall promptly advise AMAG as to any scheduling and/or price
adjustments caused by such changes.  Prior to implementation of such changes,
the Parties agree to negotiate in good faith in an attempt to reach agreement on
(a) the new price for any Product, if any, which embodies such changes,
reflecting any direct increases to DSM in the cost or quantities of materials
consumed, provided that the price shall not change more than the direct effect
of such changes on DSM’s costs for the Product, and (b) any other amendments to
this Agreement which may be necessitated by such changes (i.e., an adjustment to
the lead time for Purchase Orders).  In no event shall DSM withhold its consent
for any proposed change to the Specifications required by a Regulatory Authority
if AMAG agrees to bear the direct cost incurred by DSM necessary to comply with
such Specification change.

 

5.6.2        AMAG agrees to reimburse DSM for the reasonable expenses addressed
in the applicable Specification Change amendment and incurred by DSM as a result
of such changes, including, but not limited to, reimbursing DSM for its
validation and development costs, capital expenditure costs and costs for any
packaging components or other materials rendered unusable by AMAG as a result of
such changes.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

15

--------------------------------------------------------------------------------


 

5.6.3        If during the term of this Agreement AMAG amends or is required by
law to amend the Specifications so as to render the Active Pharmaceutical
Ingredients, Excipients and/or packaging components for any Product obsolete,
AMAG shall, at AMAG’s option, (a) purchase from DSM, at DSM’s Acquisition Cost,
that amount of inventory of Excipients and packaging components so rendered
obsolete, or (b) accept DSM’s return of such materials to AMAG and reimburse DSM
any restocking fees incurred; and AMAG shall also purchase from DSM, at the
applicable Product Price, any amounts of Product ordered under a Firm Purchase
Commitment (plus any agreed long lead-time material) which is rendered
obsolete.  AMAG shall reimburse DSM for its reasonable shipping and handling
costs for returned or destroyed obsolete inventories.

 

5.6.4        DSM shall not make any change to the Specifications without AMAG’s
prior written consent.  Any change to the Specifications requested by DSM that
is not the result of a Regulatory Authority requirement, shall be at DSM’s sole
expense, unless otherwise agreed upon in writing.

 

5.7           Quality Agreement.  Promptly following the Effective Date the
Parties will enter into a Quality Agreement in substantially the form attached
hereto as ANNEX 3 (the “Quality Agreement”).  Notwithstanding anything to the
contrary in this Agreement or in any other document or agreement, in the event
of a conflict between this Agreement and the Quality Agreement, the Quality
Agreement shall govern and control with respect to quality-related matters; and
this Agreement shall govern and control with respect to all other matters.

 

5.8           Duty of Cooperation.  The Parties acknowledge that production of
pharmaceutical products is inherently complex and requires close attention to
all aspects of the Specifications, Excipients, Active Pharmaceutical
Ingredients, production, storage, and shipment (collectively, “Process
Requirements”).  The Parties further acknowledge that DSM, as manufacturer of
the Products, and AMAG, as distributor of the finished Product, have significant
regulatory obligations.  Accordingly, the Parties agree to comply with
applicable law as to their respective obligations and to cooperate with each
other to maintain regulatory compliance hereunder.  The Parties further agree to
notify each other promptly of any known problems with respect to Process
Requirements and/or regulatory obligations and to resolve such problems in a
prompt and efficient manner so as to permit continued production and shipment of
conforming Product, in accordance with all applicable regulatory requirements. 
Costs for correction of any such Process Requirements shall be allocated between
the Parties in accordance with the respective obligations of the Parties
hereunder and the Quality Agreement.  If AMAG elects to delay or cease
production of the Product, for any period in excess of [***] and for any reasons
(except for delays or cessation of production caused by DSM), it shall promptly
notify DSM; and AMAG shall reimburse DSM for DSM’s direct costs incurred
directly as a result and to the extent of any such delay, including DSM’s
Acquisition Costs for unused inventories of Excipients and Active Pharmaceutical
Ingredients.  Such election by AMAG to delay or cease production of Product
shall not relieve it from any Firm Purchase Commitment.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 6:               FORECASTS; ORDERS

 

6.1           Monthly Forecast.  Not later than [***] days after the
Manufacturing Approval date, AMAG shall submit to DSM a written non-binding
estimate of its monthly requirements for each Product for the succeeding [***]
period (the “Monthly Forecast”).  Thereafter, the Monthly Forecast shall be
updated monthly on a rolling basis no later than the [***] business day of each
month.  Except for any binding portion described below, if DSM is unable to
accept (i) quantities stated for any new month in the Monthly Forecast, or
(ii) quantities in excess of previously forecasted quantities (collectively, the
quantities in (i) and (ii) referred to as “Additional Quantities”), then DSM
shall notify AMAG in writing within [***] calendar days after receipt of the
Monthly Forecast; otherwise such Additional Quantities shall be deemed to have
been approved and accepted by DSM.  The Parties shall negotiate in good faith to
resolve any issues in respect of the Additional Quantities which DSM is unable
to accept for any month(s) stated in the Monthly forecast, according to DSM’s
available capacity.

 

6.2           Firm Purchase Commitment.  The forecast of the first (1st) [***]
months of the Monthly Forecast (i.e., the current month and the next [***] shall
always constitute a firm purchase commitment (the “Firm Purchase Commitment”)
and a firm obligation of DSM which shall state in detail the quantities of
Products ordered and the required delivery dates, and shall be binding on the
Parties regarding Products to be purchased.  The forecast for the remaining
portion of the Monthly Forecast is for planning purposes only and shall not
constitute a commitment to purchase or supply Product.  In the event that AMAG
does not ultimately purchase the forecast quantities for each Firm Purchase
Commitment period, it shall be obligated to pay to DSM for any deficient
quantities on the basis of [***] of the Product Price for those quantities which
AMAG failed to purchase during the applicable Firm Purchase Commitment period. 
For clarity, unless AMAG delays or cancels any portion of the Firm Purchase
Commitment, AMAG shall only be obligated to pay DSM for the Product actually
delivered under such Firm Purchase Commitment.

 

6.3           Materials/Lead Times.  DSM shall have the right as agreed by the
Parties, to order API, Excipients, and other materials necessary for the
manufacture of Products in accordance with the lead-times set forth in ANNEX 1
hereto. In addition, if due to unanticipated circumstances, such materials
require a longer lead-time, DSM shall be entitled to order such materials as it
deems appropriate to fulfill its obligations hereunder; provided that DSM shall
notify AMAG in writing and obtain AMAG’s written consent before any such order.

 

6.4           Quantities in Excess of Forecasts.  Should any Purchase Order seek
to purchase Product in amounts in excess of [***] of the amounts set forth in
the most recent Monthly Forecast provided by AMAG to DSM pursuant to Section 6.1
hereof, or should AMAG desire to increase the amount of Product to be
manufactured pursuant to any Purchase Order already submitted, then DSM shall
use reasonable commercial efforts to comply with such

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

17

--------------------------------------------------------------------------------


 

requested changes; but DSM shall not be liable to AMAG for any inability,
despite its reasonable best efforts, to manufacture such excess quantities.

 

6.5           Zero Quantities.  If AMAG forecasts zero (0) quantities for a
period of [***] successive months period during the term of this Agreement (the
“Zero Forecast Period”), then DSM shall have the option, at it sole discretion,
to provide a [***] day notice to AMAG of DSM’s intention to terminate the
contract on a stated day within the Zero Forecast Period; and AMAG shall
thereafter have [***] days either (i) to withdraw the zero forecasts and
re-submit a reasonable quantity forecast, or (ii) to negotiate other terms and
conditions on which this Agreement shall remain in force and effect; otherwise,
DSM shall have the right to terminate this Agreement at the end of the
thirty-day notice period.

 

6.6           Force Majeure.  If DSM experiences a Force Majeure Event that
prevents DSM from supplying full contract quantities for any period of time,
then DSM shall give due notice of such conditions; and upon resumption of its
ability to supply, DSM shall supply products to all of its customers, including
AMAG, based upon the following priority:

 

6.6.1           First (1st) priority:  Medical necessity products over
non-necessity products;

 

6.6.2           Second (2nd) priority:  Products where there is no alternative
therapy available over products where alternatives are available;

 

6.6.3           Third (3rd) priority:  Stock out of product over non-stock out
of product.

 

ARTICLE 7:               PURCHASE OF PRODUCT; DELIVERIES

 

7.1           Purchase Orders.

 

7.1.1           Except to the extent the Parties may otherwise agree with
respect to a particular shipment, all Products shall be ordered by AMAG pursuant
to a written Purchase Order (“Purchase Order”), stating the Product, Unit
quantities, and Delivery Dates, which shall be sent to DSM not less than [***]
days prior to the Delivery Dates specified in such Purchase Orders.  The
Purchase Orders shall be consistent with the then-current Firm Purchase
Commitment.  Within [***] days after its receipt of each Purchase Order by AMAG
hereunder, DSM will acknowledge in writing the receipt of such Purchase Order by
providing written confirmation to AMAG.  DSM shall supply the Product(s) in the
quantity ordered within [***] days of the Delivery Dates specified in such
Purchase Order.

 

7.1.2           Firm Purchase Commitment Not Affected.  If AMAG requests
changes, delays, or cancellation of any Purchase Order, DSM will use reasonable
efforts to

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

18

--------------------------------------------------------------------------------


 

accommodate such delay or cancellation as reasonably practical, provided that
any such requested delay or cancellation shall not reduce or eliminate AMAG’s
Firm Purchase Commitment unless otherwise agreed by the Parties or as set forth
in this Agreement.

 

7.1.3        Additional Terms.  Any terms and conditions in any Purchase Order,
invoice, or similar document that are in any way inconsistent with the terms and
conditions set forth in this Agreement shall have no force or effect between the
Parties unless specifically agreed to by the Parties in writing.

 

7.2           Purchase Quantities.  All Product shall be ordered in Lot sizes or
whole multiples thereof.  Each Purchase Order shall specify the quantity of
Units of Product being ordered.   Quantities actually shipped pursuant to a
given Purchase Order may vary by up to [***] above or below the quantities
stated in such Purchase Order; however, AMAG shall only be invoiced for
quantities actually delivered.  Notwithstanding the foregoing, any adjustment in
quantities delivered under such Purchase Order pursuant to this sub-section 7.2
shall not relieve DSM from its obligations to reimburse AMAG (subject to the
terms of this Agreement) for the loss or consumption of API or Product.

 

7.3           Delivery Terms.  The terms of delivery for the Product shall be
F.O.B. the Facility.  Title and risk of loss and/or damage to the Product shall
pass to AMAG upon delivery of the Product to the carrier at the Facility.  All
Products shall be properly prepared for safe and lawful shipment by DSM; and
shall be delivered within [***] of the Delivery Date specified in the applicable
Purchase Order; and shall be accompanied by appropriate transportation and other
agreed upon documentation.  At least [***] days prior to DSM’s delivery of
Product satisfying a particular Purchase Order, DSM will provide to AMAG a
delivery confirmation identifying the specific date on which DSM will deliver
such Product at the specified destination, which confirmation will set forth the
Purchase Order number and DSM’s confirmation number to which that delivery
corresponds.  No products of any Third Party shall be shipped with the
Products.  At AMAG’s request, DSM will assist AMAG in arranging for appropriate
shipment of Product beyond the Facility; costs of DSM’s administrative costs,
and shipping and handling costs shall be for AMAG’s account.

 

7.4           Invoicing.  DSM shall invoice AMAG upon shipment of finished
Product in accordance with Section 8.4 hereinafter.  Validation Lots shall be
invoiced in accordance with Section 2.5, irrespective of whether or not Product
Approval has been granted by the FDA.

 

7.5           Import and Export Matters.  AMAG will prepare, obtain, and
maintain all necessary import and export registrations relating to the Product
and the Active Pharmaceutical Ingredients.  AMAG represents and warrants that it
will comply with all applicable import and export laws and regulations.  If AMAG
elects to export Product for sale and/or marketing within countries outside the
Territory, then AMAG shall so advise DSM; and AMAG shall be

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

19

--------------------------------------------------------------------------------


 

responsible for providing all necessary compliance information to DSM so that
DSM can achieve compliance with the requirements of such additional countries. 
Upon achievement of compliance, the definition of Territory, Section 1.39, shall
be amended to reflect the addition of other countries; and any additional costs
incurred by DSM for registrations, fees, foreign regulatory compliance, and
other related costs shall be for AMAG’s account.

 

ARTICLE 8:               PRICE; PRICE INCREASES; ADDITIONAL PAYMENTS

 

8.1          Price.  For Product purchased during the Initial Term, AMAG shall
pay to DSM the Product Price set forth in ANNEX 1 hereto, subject to adjustment
as set forth in Section 8.2 hereof.

 

8.2          Price Increases.

 

8.2.1        Designated Vendors.  Any price increase in Excipients as
implemented by Designated Vendors shall be passed through directly to AMAG by a
corresponding increase in the Product Prices which directly reflects such
increase, unless such increases are directly billed by the Designated Vendor to
AMAG.  As soon as DSM becomes aware of such price increases from a Designated
Vendor, it shall provide notice to AMAG, stating the effective date and the
amount of the increase in the Product Price.

 

8.2.2        Price Adjustment.  The Product Price may be adjusted by DSM as of
the beginning of the [***] Contract Year and each Contract Year thereafter by a
percentage amount not to exceed the lesser of [***] from the immediately
preceding Contract Year and the percentage increase in the Producer Price Index
(Pharmaceutical Preparations, PCU #325412, hereinafter referred to as the
“PPI”), published by the United States Department of Labor, Bureau of Labor
Statistics, or comparable successor index, during the [***] month period ending
with the most recent month for which published monthly statistics are available
as of the first day of November preceding the new Contract Year.  DSM shall give
at [***] days prior written notice of each increase in Product Price.  Increases
in the Product Price pursuant to this Section 8.2.1 shall apply to all future
Purchase Order received after the [***] day notice period during such Contract
Year.  DSM will use its best commercial efforts to (i) keep prices in line with
actual increases in cost of materials or (ii) release AMAG from its purchase
obligations hereunder.

 

8.2.3        Compliance with Foreign Regulatory Authorities.  Additional
payments or price increases may also be required to comply with regulatory
requirements, fees, and other expenses incurred by DSM for importation of
Product into additional foreign countries, in accordance with Section 7.5

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

20

--------------------------------------------------------------------------------


 

8.2.4        Specification Changes.  The Product Price may also be increased by
the agreement of the Parties as a result of Specification changes by AMAG as
referenced in Section 5.6.  If the Parties cannot reach agreement on Price
changes pursuant to this Section 8.2.4, then the issues in dispute will be
submitted for resolution according to Article 19.

 

8.3          Taxes.  The Product Prices set forth in ANNEX 1 do not include
sales, use, consumption, or excise taxes of any taxing authority.  The amount of
such taxes, if any, will be added to the Product Prices in effect at the time of
shipment thereof and shall be reflected in the invoices submitted to AMAG by DSM
pursuant to this Agreement.  AMAG shall pay the amount of such taxes to DSM in
accordance with the payment provisions of this Agreement.  The Parties will
cooperate and use commercially reasonable efforts to minimize the imposition of
sales, excise, and other taxes and government charges on the sale and delivery
of Product purchased by AMAG.

 

8.4          Invoicing; Method of Payment.  At the time of each shipment of
Product hereunder, DSM shall invoice AMAG, and AMAG shall pay such invoices
within [***] days of receipt of the invoice, except for any such portion of the
invoice that is subject to dispute by AMAG.  Undisputed amounts due to and
received by a party after the applicable due date shall be subject to interest
at the rate of [***] per month following the due date, to date of payment.  All
payments due hereunder to DSM shall be sent to DSM at the times set forth herein
by check or wire transfer to such accounts as DSM may designate to AMAG in
writing from time to time in accordance with Section 20.11 hereof.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

21

--------------------------------------------------------------------------------


 

8.5          Audit.  AMAG shall have the option, on an annual calendar-year
basis, to request an audit of any Product prices or other charges invoiced by
DSM.  Such audits shall be performed by an independent certified public
accountant, mutually agreeable to AMAG and DSM (the “Independent Auditor”), who
shall be permitted to review DSM’s records and accounts relating to this
Agreement to verify that invoices issued hereunder were correctly prepared.  The
Independent Auditor shall only report to AMAG whether the invoices were
correctly calculated; and if not, the amount by which the invoices were
over-stated or under-stated.  AMAG shall not otherwise have access to the
financial records of DSM.  The Independent Auditor shall be subject to the
confidentiality provisions set forth in Article 14.  Promptly following the
report of the Independent Auditor, any amounts shown to be owed but unpaid will
be paid within [***].  Any amounts shown to have been overpaid will be refunded
within [***] from the accountant’s report.  AMAG will bear the full cost of such
audit unless such audit discloses an overpayment by AMAG of an amount of more
than [***], in which case DSM will bear the full cost of such audit.

 

ARTICLE 9:               RECALLS

 

9.1           Product recalls and FDA contacts relating to recall of Product
shall be the responsibility of, and under the control of, AMAG.  However, in the
event that either Party has reason to believe that any Products should be
recalled or withdrawn from distribution, such Party shall promptly inform the
other in writing prior to taking any such action.  AMAG shall notify the FDA,
DEA, and any foreign regulatory agencies of any recall, and shall be responsible
for coordinating all necessary activities regarding the action taken.  DSM and
AMAG acknowledge that each Party has significant regulatory obligations; and
accordingly, each Party shall fully cooperate with the other to complete the
recall, and shall thereafter resolve any allocation of liability as may be
appropriate in accordance with the terms of this Agreement.

 

9.2           If any Product is recalled as a result of the supply by DSM of
Product that does not conform to the Specifications or other applicable
provisions of this Agreement, including non-conformity due to the negligence or
willful misconduct of DSM, then subject to Sections 4.2.7 and 5.5, DSM shall
reimburse AMAG for its reasonable expenses actually incurred as a result of such
recall.  If AMAG elects to utilize a Third Party to conduct a recall, AMAG shall
so notify DSM and shall await DSM’s consent, which consent shall not
unreasonably be withheld.

 

9.3           If each Party contributes to the cause for a recall, the expenses
actually incurred as a result of such recall will be shared in proportion to
each Party’s responsibility.  All other recall costs for the Product shall be at
AMAG’s sole expense subject to the other terms of this Agreement.  AMAG shall
give DSM prompt written notice of any Product recalls that AMAG believes were
caused or may have been caused by DSM’s failure to comply with this Agreement or
the Specifications.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

22

--------------------------------------------------------------------------------


 

9.4           AMAG shall maintain records of all sales of Commercial Product and
customers sufficient to adequately administer a recall, market withdrawal or
correction for a period of two (2)  years (or for a shorter period as may be
permitted by applicable law) after termination or expiration of this Agreement. 
Subject to Section 9.1, AMAG shall in all events be responsible for conducting
any recalls, market withdrawals or corrections with respect to the Product.

 

9.5           Over-Labeling.  DSM shall not be responsible for reimbursing AMAG
for Product recalls which result from over-labeling or re-labeling of Product
which is effected by AMAG or any third party, after Product has been delivered
by DSM to AMAG.

 

ARTICLE 10:             VALIDATION; REGULATORY

 

10.1         Validation.  DSM shall prepare equipment qualification and
manufacturing validation procedures, and shall perform qualification of
equipment and utilities as well as validation of the manufacturing, packaging
and cleaning processes in accordance with such procedures.  The Parties
recognize that the Validation Lots are being manufactured in part to validate
their manufacturability and conformity to the Specifications.  Therefore, any
part of the Validation Lots which the Parties determine does not meet the
Specifications shall not be subject to the warranty contained in Section 5.1
hereof or to the claims procedures set forth in Section 12.1 hereof; and, unless
the failure of such nonconforming Validation Lot is due to the negligence or
fault of DSM, AMAG shall pay DSM the full Product Price for such nonconforming
Validation Lots as set forth in Section 8.1 hereof.  AMAG shall not pay DSM for
Validation Lots which fail to meet the Specifications due to the fault or
negligence of DSM.

 

10.2         Regulatory.

 

10.2.1          DSM will provide AMAG with standard regulatory support as
identified under the heading “Regulatory Support” in ANNEX 4 attached hereto. 
DSM shall also make available to AMAG, at AMAG’s request and expense, additional
regulatory consulting services as identified under the heading “Regulatory
Consulting” in ANNEX 4 attached hereto.  Regulatory support services, as
identified in ANNEX 4, shall be at no additional charge to AMAG; regulatory
consulting services shall be billed at DSM’s standard hourly rates and payable
pursuant to Section 7.4 of this Agreement.  Additional regulatory services
and/or documentation may be provided by DSM, subject to the agreement of the
Parties and subject to additional charges.

 

10.2.2          AMAG shall provide DSM with all documents reasonably requested
by DSM relating to the FDA’s pre-approval inspection of the Facility, including,
but not limited to, development reports, CMC sections of AMAG’s NDA or other
Regulatory Documentation and stability data.  In addition, AMAG shall provide to
DSM a copy of AMAG’s annual report filed with the FDA with respect to the

 

23

--------------------------------------------------------------------------------


 

manufacture and control of the Product; and AMAG shall take into consideration
any DSM comments to such annual report solely to the extent applicable to the
manufacture of the Product as performed by DSM.  DSM shall provide comments on
the Annual Report to AMAG within three (3) business days after receipt. 
Notwithstanding the foregoing or anything in this Agreement to the contrary,
AMAG shall be solely responsible for all regulatory filings for the Product,
including the CMC regulatory strategy.

 

10.2.3          DSM will not change or modify any of the master batch records or
manufacturing SOPs, or otherwise make any change in the materials, equipment,
process or procedures used to manufacture or test any Product in AMAG’s judgment
that would require a filing with a Regulatory Authority and/or that would
reasonably be expected to or affects DSM’s ability to manufacture the Product in
accordance with the Specifications or the terms of this Agreement, without first
obtaining AMAG’s prior written approval.  DSM will disclose all proposed changes
in such manufacturing and testing materials, equipment, process or procedure to
AMAG at a level that would be sufficient to allow AMAG to understand and
reproduce such changes and comply with regulatory standards.  If AMAG agrees to
allow any such change requiring AMAG’s approval to be implemented, then the
Parties will revise manufacturing SOPs, master batch records and the relevant
Specifications in writing accordingly, if applicable.

 

10.2.4          DSM will keep complete, accurate and authentic accounts, notes,
data and records pertaining to the manufacture, processing, testing, storage,
and delivery/shipment of the Product from the Facility, including without
limitation master production and control records in accordance with regulatory
standards and with the terms set forth in the Quality Agreement.  DSM will
retain such documentation in accordance with DSM’s record retention policy and
in accordance with the retention schedule specified in the Quality Agreement,
which shall at least be the period required by applicable law.  Electronic
records will be backed up and stored at a secure offsite storage facility.

 

10.3         Analytical and Validation Methodology.  Any analytical and
validation methodology supplied by AMAG and required for use by DSM in the
production of Product hereunder (i) must be certified by AMAG to be appropriate
for the intended use (e.g., cleaning verification, product release, in-process
testing, and stability testing), (ii) must be validated per current regulatory
guidelines, and (iii) must be readily available to DSM personnel during any
regulatory inspection in the DSM site.  Periodic re-certification of methods
validations may be required in accordance with CGMP. Required analytical and
validation methodology which is not supplied by AMAG (or not previously
developed by DSM for AMAG) will be developed by DSM, at AMAG’s expense,
according to DSM’s standard rates for development.

 

24

--------------------------------------------------------------------------------


 

10.4         Reference Standards.  Reference standards required for API and key
components of the Product which are readily available through the U.S.
Pharmacopaeia shall be provided by DSM.  If such reference standards are not
readily available or must be made to order, they shall be obtained at AMAG’s
expense, including any re-certifications thereof.

 

10.5         Stability Studies.  DSM shall provide stability studies once per
year, per SKU or other approved matrix, at no additional cost to AMAG. 
Additional stability studies shall be available to AMAG at DSM’s standard
rates.  Upon divestment of any Products hereunder, or upon termination of this
Agreement, AMAG shall arrange for transfer of any pending stability studies
within [***] following divestment or termination, or, alternatively, AMAG and
DSM shall agree on any further costs, terms and conditions, to complete the
stability studies at the Facility.

 

ARTICLE 11:             TERM; TERMINATION

 

11.1         Term.  Unless sooner terminated pursuant to the terms hereof, the
term of this Agreement shall commence on the Effective Date and shall continue
in force and effect for the third (3rd) anniversary thereof (the “Initial
Term”).  Unless otherwise terminated pursuant to the terms hereof, this
Agreement shall be automatically renewed for additional two (2) year terms after
the end of the Initial Term unless either Party provides written notice of
termination to the other at least [***] prior to the end of the Initial Term or
any renewal term (“Term”).

 

11.2         Termination Without Cause.  This Agreement may be terminated at any
time upon mutual written agreement between the Parties; or, at any time by AMAG
as follows:

 

11.2.1         Upon [***] written notice to DSM;

 

11.2.2         Upon [***] written notice to DSM and upon the payment of an early
termination fee in the amount of [***]; or,

 

11.2.3         Upon [***] written notice to DSM and upon the payment of an early
termination fee in the amount of [***].

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

25

--------------------------------------------------------------------------------


 

11.3         Termination for Default.  This Agreement may be terminated by
either Party in the event of the material breach or default by the other Party
of the terms and conditions hereof,  provided that the non-breaching Party shall
first give to the defaulting Party written notice of the proposed termination or
cancellation of this Agreement, specifying the grounds therefor.  Upon receipt
of such notice, the defaulting Party shall have [***] days to respond by curing
such default (or [***] business days with respect to a failure by AMAG to pay
any amounts hereunder when due); or (other than with respect to AMAG’s failure
to pay any amounts hereunder when due) by delivering to the other Party a
certificate that such breach is not capable of being cured within such [***]
days and that the breaching Party is working diligently to cure such breach; but
in no event shall the time period for curing such breach exceed an additional
[***] days.  If the breaching Party does not so respond or fails so to work
diligently and to cure such breach within the additional time set forth above,
then the other Party may either suspend the Agreement indefinitely or terminate
the Agreement.  Termination of this Agreement pursuant to this Section 11.1
shall not affect any other rights or remedies which may be available to the
non-defaulting Party.

 

11.4         Bankruptcy; Insolvency.  Either Party may terminate this Agreement
upon the occurrence of either of the following:

 

11.4.1      The entry of a decree or order for relief by a court having
jurisdiction in respect of the other Party in an involuntary case under the
Federal Bankruptcy Code, as now constituted or hereafter amended, or under any
other applicable federal or state insolvency or other similar law and the
continuance of any such decree or order unstayed and in effect for a period of
[***]; or

 

11.4.2      The filing by the other Party of a petition for relief under the
Federal Bankruptcy Code, as now constituted or hereafter amended, or any other
applicable federal or state insolvency or other similar law.

 

11.5         Termination for Zero Forecasts.  This Agreement may also be
terminated by DSM in the event of [***] of [***] forecasts by AMAG, in
accordance with Section 6.6 above.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

26

--------------------------------------------------------------------------------


 

11.6         Expiration; Termination; Consequences.  Upon termination of this
Agreement upon notice by either party prior to the expiration date, DSM shall
manufacture and ship, and AMAG shall purchase in accordance with the provisions
hereof, any and all quantities of Product ordered by AMAG hereunder prior to the
date on which such notice is given; and DSM shall return to AMAG (at a place and
time communicated by AMAG) all unused Active Pharmaceutical Ingredients in DSM’s
possession which have been provided by AMAG hereunder.  In addition, upon
expiration or termination of this Agreement, DSM shall promptly return the AMAG
Equipment to AMAG in accordance with AMAG’s instructions and at AMAG’s expense
(including the direct and reasonable costs to access and remove such AMAG
Equipment and the direct and reasonable costs to restore the portion of the
Facility containing such removed equipment to its prior condition, normal wear
and tear excluded).  Further upon termination or expiration of this Agreement,
each party shall return or destroy the other party’s Confidential Information in
accordance with Section 14.5 hereof.

 

11.7         Purchase of Remaining Inventories.  In addition, upon expiration or
termination of this Agreement, AMAG shall purchase from DSM (i) at DSM’s
Acquisition Cost [***] stocking and administrative fees, all Excipients,
packaging and other materials acquired by DSM hereunder in reasonable reliance
upon AMAG’s forecasts (except in the event of any termination by AMAG due to
DSM’s breach, in which case stocking and administrative fees will not be due),
(ii) all work-in-progress for the Product at DSM’s cost, and (iii) all other
finished Product then in DSM’s possession; and (iv) AMAG shall compensate DSM
for all other uncancellable commitments to Third Parties made by DSM to satisfy
existing Purchase Orders, in each case based upon the Firm Purchase Commitment
including any long lead-time materials.  Notwithstanding the foregoing, if any
cancellation penalty amount is less than an actual expense for such commitment
(including restocking fees for returnable materials), AMAG shall be required to
reimburse DSM solely for the amount of the cancellation penalty rather than for
the applicable expense.

 

11.8         Upon expiration or termination of this Agreement, the obligations
of confidentiality and restrictions on use of Confidential Information under
Article 14 hereof shall survive for the period provided therein.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

27

--------------------------------------------------------------------------------


 

ARTICLE 12:             CLAIMS

 

12.1         Claims.

 

12.1.1              In the event that any of the Product delivered to AMAG
shall, upon visual inspection, fail to conform to the Product Specifications,
AMAG shall reject such Product by giving written notice to DSM within [***] days
after AMAG’s receipt of such Product and all associated quality assurance
documents, including, without limitation, the certificate of analysis.  AMAG
shall give notice of any defect not discovered during the incoming visual
inspection promptly after its discovery.  If, after AMAG’s initial acceptance or
deemed acceptance of a delivery of Product ordered by AMAG, AMAG determines that
any such quantity of Product delivered hereunder is defective, DSM will
cooperate fully with any subsequent investigation AMAG may conduct and will
engage in good faith discussions with AMAG to determine the cause of the
defect.  If AMAG reasonably determines that the defect could not have been
reasonably determined by AMAG’s release testing, or otherwise was caused by the
negligence or intentional misconduct of DSM or its agent, then AMAG may revoke
its acceptance with respect to such quantity of defective Product by providing
written notice to DSM of such revocation.  For clarity, the Parties agree that
AMAG will not apply any change in Specifications retroactively.

 

12.1.2              For any claim relating to the container or container closure
system for Products utilizing glass containers packaged by DSM, AMAG shall make
the subject vials available to DSM for analysis.

 

12.1.3              Any notice given hereunder shall specify the manner in which
the Product fails to meet such warranty or the Specifications.  If it is
determined by agreement of the Parties (or in the absence of agreement of the
Parties, by a mutually acceptable independent laboratory or consultant whose
fees shall be paid by the non-prevailing Party), that the nonconformity is due
to damage to the Product caused by AMAG or its agents, then DSM shall have no
liability to AMAG with respect thereto.  If the nonconformity is otherwise
caused by DSM’s breach of this Agreement, negligence or willful misconduct, then
DSM shall credit AMAG’s account for the price invoiced for such nonconforming
Product as well as the Acquisition Costs (or, if applicable, pre-agreed
designated costs) of the Active Pharmaceutical Ingredients and any other
materials supplied by AMAG to DSM hereunder which were used in such
nonconforming Product, together with all out-of-pocket expenses (including,
without limitation, all shipping charges) associated with the purchase and
return of the Product.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

28

--------------------------------------------------------------------------------


 

12.1.4            In the event of any payment by AMAG for any non-conforming
Product, DSM shall, at AMAG’s option, (i) apply such excess against future
orders; (ii) offset the amount thereof against other amounts then due DSM
hereunder; (iii) replace such nonconforming Product with conforming Product at
no additional cost to AMAG; or (iv) refund such credit amount to AMAG.

 

12.1.5            If DSM disagrees with AMAG’s determination that certain
quantities of Product delivered by DSM are defective Product, the Parties will
first use good faith efforts to resolve such dispute within [***] of AMAG’s
notice provided under this Article 12.  If the Parties are unable to resolve
such dispute within such [***] period, a sample of such Product will be
submitted to a mutually acceptable Third Party testing service.  Such Third
Party testing service will determine whether the Product meets the applicable
Specifications and/or otherwise is defective, and the Parties agree that such
testing service’s determination will be final and determinative.  The Party
against whom the Third Party laboratory rules will bear all costs of the Third
Party testing.

 

12.2        Waiver of Claims.  Claims regarding shipment quantities and invoiced
amounts shall be provided to a party within [***] following the date of the
subject invoice.

 

12.3        Disposition of Nonconforming Product.  In any case where AMAG
expects to make a claim against DSM with respect to damaged or otherwise
nonconforming Product, AMAG shall use reasonable efforts not to dispose of such
Product without written authorization and instructions of DSM either to dispose
of the Product or to return the Product to DSM.

 

12.4        Product Holds/Rejects.  DSM will notify AMAG in writing of Product
holds and/or rejects that may have an impact on the manufacturing process and
that may require AMAG approval prior to resolution.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

29

--------------------------------------------------------------------------------


 

ARTICLE 13:           INDEMNIFICATION OF THIRD PARTY CLAIMS

 

13.1        Indemnification by AMAG.  AMAG shall indemnify, defend and hold DSM,
its Affiliates and their respective directors, officers, employees, agents,
successors and assigns, harmless from and against any damages, judgments,
claims, suits, actions, liabilities, costs and expenses (including, but not
limited to, reasonable attorneys’ fees) to the extent arising out of or in
connection with (a) any Third Party claim of illness, injury, or death caused
solely by the use of any Product manufactured by DSM hereunder in accordance
with the Specifications; (b) any claim by any employee of DSM, its
subcontractors, or any third party of illness, injury or death arising out of
AMAG’s failure to inform DSM of health risks pursuant to Section 2.6 above;
(c) any proceeding instituted by or on behalf of a Third Party based upon a
claim that the manufacture, use or sale of the Product infringes a United States
patent or any other proprietary rights claimed by AMAG and utilized by DSM in
the production of the Product; or (d) any act or omission of negligence, gross
negligence, or willful misconduct by AMAG or its respective directors, officers,
employees, agents, or representatives; except in each case to the extent such
claims are subject to indemnity by DSM under Section 13.2 below.

 

13.2        Indemnification by DSM.  DSM shall indemnify, defend and hold AMAG,
its Affiliates and their respective directors, officers, employees, agents,
successors and assigns harmless from and against any damages, judgments, claims,
suits, actions, liabilities, costs and expenses (including, but not limited to,
reasonable attorneys’ fees) to the extent arising out of or in connection with
(a) any Third Party claim of illness, injury or death caused by the use of any
Product manufactured by DSM hereunder which does not conform to the Product
Specifications; (b) any proceeding instituted by or on behalf of a Third Party
based upon a claim that the manufacture of the Product infringes a United States
patent or any other proprietary rights (other than patents or rights claimed or
supplied by AMAG and not otherwise misused, altered, or misappropriated by DSM);
(c) any breach by DSM of any of its obligations or representations and
warranties under this Agreement or the Quality Agreement; (d) any defects of any
Product that would not have been reasonably discoverable upon inspection by AMAG
to the extent due to DSM’s manufacture of the Product; or (e) any act or
omission of negligence, gross negligence, or willful misconduct by DSM or its
respective directors, officers, employees, agents, or representatives; except in
each case to the extent such claims are subject to indemnity by AMAG pursuant to
Section 13.1, above.

 

13.3        Indemnification Procedures.  A Party (the “Indemnitee”) which
intends to claim indemnification under this Article 13 shall promptly notify the
other Party (the “Indemnitor”) in writing of any action, claim or other matter
in respect of which the Indemnitee or any of its Affiliates, or any of their
respective directors, officers, employees or agents intend to claim such
indemnification; provided, however, the failure to provide such notice within a
reasonable period of time shall not relieve the Indemnitor of any of its
obligations hereunder except to the extent the Indemnitor is prejudiced by such
failure. The Indemnitee, its Affiliates, and their respective directors,
officers, employees and agents shall cooperate fully with the Indemnitor and its
legal representatives in the investigation,

 

30

--------------------------------------------------------------------------------


 

negotiation, compromise, settlement and defense of any action, claim or other
matter covered by this indemnification.  The Indemnitor shall be in charge of
and control of any such investigation, negotiation, compromise, settlement and
defense, and shall have the right to select counsel reasonably satisfactory to
the Indemnitee with respect thereto, provided that the Indemnitor shall promptly
notify the Indemnitee of all material developments in the matter.  In no event
shall the Indemnitee compromise or settle any such matter without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld or delayed; nor shall the non-consenting Party be bound by any such
settlement.  The Indemnitee shall have the right, but not the obligation, to be
represented by counsel of its own selection and at its own expense.  SUBJECT TO
SECTION 5.5, THIS SECTION STATES INDEMNITEE’S SOLE AND EXCLUSIVE REMEDY AND
INDEMNITOR’S ENTIRE LIABILITY FOR THIRD PARTY INFRINGEMENT CLAIMS.

 

13.4        Survival of Indemnification Obligations.  The provisions of this
Article 13 shall survive the expiration or termination of this Agreement.

 

ARTICLE 14:           CONFIDENTIALITY

 

14.1        The Parties acknowledge and agree that all Information disclosed by
one Party (the “Disclosing Party”) to the other Party (the “Receiving Party”)
pursuant to this Agreement will be the “Confidential Information” of the
Disclosing Party and will be subject to the restrictions on disclosure and use
set forth in this Article 14.  During the term of this Agreement and for a
period of [***] following termination of this Agreement, each of AMAG and DSM
agrees that it will keep confidential and will not publish or otherwise disclose
to any other person or party, and will not use for any purpose other than as
expressly permitted or provided for in this Agreement, any Confidential
Information of the other Party.

 

14.2        The Receiving Party shall limit disclosure of Confidential
Information received hereunder from the Disclosing Party to only those officers
and employees of the Receiving Party (or its Affiliates’) who are directly
concerned with the performance of this Agreement.  Each Party shall advise such
officers or employees upon disclosure of any Confidential Information to them of
the confidential nature of the Confidential Information and the terms and
conditions of this Article 14, and shall use all reasonable safeguards to
prevent unauthorized disclosure of the Confidential Information by such officers
and employees.

 

14.3        Both Parties agree that the following shall not be considered
Confidential Information subject to this Agreement:

 

14.3.1         Information that is in the public domain by publication or
otherwise, provided that such publication is not in violation of this Agreement
or any other confidentiality agreement;

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

31

--------------------------------------------------------------------------------


 

14.3.2         Information that the Receiving Party can establish in writing was
in the Receiving Party’s possession prior to the time of disclosure by the
Disclosing Party and was not acquired, directly or indirectly, from the
Disclosing Party;

 

14.3.3         Information that the Receiving Party lawfully receives from a
Third Party; provided, however, that such Third Party was not obligated to hold
such information in confidence; and,

 

14.3.4         Information that, prior to the Disclosing Party’s disclosure
thereof, was independently developed by the Receiving Party without reference or
access to any Confidential Information as established by appropriate
documentation.

 

14.4        A Receiving Party may disclose Confidential Information of the
Disclosing Party to the extent such disclosure:

 

14.4.1         is reasonably necessary to comply with a valid order by a court,
administrative agency, or other tribunal; provided however, that in such case
the Receiving Party shall immediately give as much advance notice as feasible to
the Disclosing Party to enable the Disclosing Party to exercise its legal rights
to prevent and/or limit such disclosure.  In any event, the Receiving Party
shall disclose only that portion of the Confidential Information that, in the
opinion of the Receiving Party’s legal counsel, is legally required to be
disclosed and will exercise reasonable best efforts to ensure that any such
information so disclosed will be accorded confidential treatment by said court,
administrative agency or tribunal;

 

14.4.2         is otherwise required by applicable laws, regulations or the
rules of any nationally recognized security exchange; provided, however, that
the Receiving Party will provide the Disclosing Party with notice of such
disclosure in advance thereof to the extent practicable; or

 

14.4.3         is made by the Receiving Party to the Regulatory Authorities as
required in connection with any filing of INDs, BLAs, marketing approval
applications, or similar applications or requests for regulatory approvals, or
request of any applicable Regulatory Authority; provided, however, that
reasonable measures will be taken to assure confidential treatment of such
information.

 

14.5        All Confidential Information shall remain the property of the
Disclosing Party.  Upon the termination of this Agreement, or at any time upon
the request of the other Party, the Receiving Party shall immediately return or
destroy any Confidential Information in the Receiving Party’s possession,
custody or control, except that the Receiving Party may keep one (1) copy for
archival purposes.  The Disclosing Party’s failure to request the return of
Confidential Information shall not relieve the Receiving Party of its
confidentiality obligations under this Agreement.

 

14.6        Each Party acknowledges and expressly agrees that the remedy at law
for any breach by it of the terms of this Article 14 shall be inadequate and
that the full amount of damages

 

32

--------------------------------------------------------------------------------


 

which would result from such breach are not readily susceptible to being
measured in monetary terms.  Accordingly, in the event of a breach or threatened
breach by either Party of this Article 14, the other Party shall be entitled to
immediate injunctive relief prohibiting any such breach and requiring the
immediate return of all Confidential Information. The remedies set forth in this
Section 14.6 shall be in addition to any other remedies available for any such
breach or threatened breach, including the recovery of damages from the
breaching Party.

 

14.7        The terms and conditions of this Agreement, but not the fact of its
existence, shall constitute Confidential Information of AMAG, except that either
Party may disclose such terms and conditions to its Affiliates in accordance
with Section 14.2, 14.4.2, and Article 18 hereof.

 

ARTICLE 15:           INTELLECTUAL PROPERTY

 

15.1       Except for any DSM Intellectual Property (defined below), all
inventions, improvements or know-how relating to the Product (and all
intellectual property rights therein), including without limitation, technical
data, trade secrets, chemical structures, protein sequences or formulations
related to the Product or other any other compounds or any proprietary research,
development, or manufacturing methodologies related to Product or raw materials
related thereto, as well as the active ingredients, excipients, the Services,
Specifications, and activities hereunder that are conceived, generated, derived,
or reduced to practice by either Party (whether solely or jointly with AMAG)
(collectively, the “AMAG Developments”), shall be solely and exclusively owned
by AMAG.  DSM agrees to assign and hereby assigns to AMAG its rights in and to
the AMAG Developments.

 

15.2       AMAG acknowledges that DSM possesses certain inventions, processes,
know-how, trade secrets, improvements, other intellectual properties and other
assets (including but not limited to analytical methods, procedures and
techniques, procedure manuals, personnel data, financial information, computer
technical expertise and software, and certain technical expertise and conceptual
expertise in the area of drug processing and manufacturing) which have been
independently developed by DSM prior to the date hereof without the benefit of
any information provided by AMAG and which relate to its business or operations
and not the Product (collectively “DSM Background Technology”).  AMAG and DSM
agree that any DSM Background Technology, and any improvements thereto which are
made by DSM under or during the term of this Agreement without reference to or
inclusion of any Confidential Information or any intellectual property right of
AMAG or that claim or cover the Product (collectively the “DSM Intellectual
Property”), are the sole and exclusive property of DSM.  DSM shall not include
any DSM Background Technology or DSM Intellectual Property in any AMAG
Development or other deliverable under this Agreement without the written
consent of both parties.  DSM grants to AMAG a non-exclusive, perpetual,
irrevocable, worldwide, fully-paid right and license, with the right to
sublicense, under the DSM Intellectual Property solely to the extent necessary
to use the deliverables or Services and use, sell, or otherwise exploit the
Product; provided that such license shall not extend

 

33

--------------------------------------------------------------------------------


 

to manufacture the Product by third parties for commercial sale.  If AMAG, in
its sole discretion, elects to obtain a license in and to any DSM Intellectual
Property or DSM Background Technology (as necessary) for use in commercial
manufacturing of the Product, the Parties shall negotiate in good faith to
complete a license agreement with appropriate terms and conditions, including
royalties, if applicable, for the use of such DSM intellectual property for
manufacturing of the Product; however, if the parties do not agree on such
license terms within a commercially reasonable period not to exceed [***] then
such dispute shall be addressed pursuant to Section 12 to determine the terms of
any such license.

 

15.3       Each Party shall assist (and cause its employees and subcontractors
to assist) the other Party, at the assigning Party’s expense, to further
evidence, record and perfect the assignments described above.  Each Party hereby
designates and appoints the other Party as the agent and attorneys-in-fact to
act of the other Party solely for the purposes of filing and executing such
documents and to do all other lawfully permitted acts to effect such assignment.

 

ARTICLE 16:           FORCE MAJEURE

 

16.1        Effects of Force Majeure.  Neither Party shall be held liable or
responsible for failure or delay in fulfilling or performing any of its
obligations under this Agreement in case such failure or delay is due to any
condition beyond the reasonable control of or not due to the negligence of the
affected Party including, without limitation, Acts of God, strikes or other
labor disputes, war, riot, earthquake, tornado, hurricane, fire, civil disorder,
explosion, accident, flood, sabotage, industry-wide shortages of energy or
materials, national defense requirements, or supplier strike, lockout or
injunction (a “Force Majeure Event”).  Such excuse shall continue as long as the
Force Majeure Event continues, provided, however, that AMAG may cancel without
penalty this Agreement or any and all Purchase Orders in the event DSM is unable
to fulfill an outstanding Purchase Order within sixty (60) days of its scheduled
delivery date due to a Force Majeure Event.  Upon cessation of such Force
Majeure Event, such Party shall promptly resume performance on all Purchase
Orders which have not been terminated.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

34

--------------------------------------------------------------------------------


 

16.2        Notice of Force Majeure Event.  In the event either Party is delayed
or rendered unable to perform due to a Force Majeure Event, the affected Party
shall give notice thereof and its expected effect on performance and duration to
the other Party promptly (but not longer than five (5) days) after the
occurrence of the force majeure event; and thereafter, the obligations of the
affected Party will be suspended during the continuance of the Force Majeure
Event.  The affected Party shall take commercially reasonable steps to mitigate
damages and to remedy the Force Majeure Event with all reasonable dispatch, but
such obligation shall not require the settlement of strikes or labor
controversies on terms unfavorable to the affected Party.

 

ARTICLE 17:           LEGAL COMPLIANCE

 

17.1        Legal Compliance.  Each Party shall comply in all material respects
with all federal and state laws and regulations applicable to the conduct of its
business pursuant to this Agreement, including, but not limited to, the FD&C
Act.

 

ARTICLE 18:           PRESS RELEASES; USE OF NAMES

 

18.1        Press Releases.  Any press release, publicity or other form of
public disclosure related to this Agreement prepared by one Party shall be
submitted to the other Party prior to release for review and approval.

 

18.2        Use of Names.  Except as expressly provided and except as otherwise
required by applicable law, no right is granted pursuant to this Agreement to
either Party to use in any manner the trademarks or name of the other Party, or
any other trade name, service mark, or trademark owned by or licensed to the
other Party in connection with the performance of this Agreement. 
Notwithstanding the above, as may be required by applicable law, AMAG, DSM and
their Affiliates shall be permitted to use the other Party’s name and to
disclose the existence and the non-confidential terms of this Agreement (as
reasonably determined by the Party making the following types of filings as
described herein) in connection with regulatory submissions or, securities
filings, or other public filings.

 

35

--------------------------------------------------------------------------------


 

ARTICLE 19:           DISPUTE RESOLUTION; VENUE

 

19.1        Arbitration.  The Parties recognize that a bona fide dispute as to
certain matters may from time to time arise during the term of this Agreement
which relates to either Party’s rights and/or obligations hereunder.  In the
event of the occurrence of such a dispute, either Party may, by notice to the
other Party, have such dispute referred to their senior officers as may be
designated by each Party for attempted resolution by good faith negotiations
within [***] days after such notice is received.  In the event the designated
officers are not able to resolve such dispute within such [***] period, or such
other period of time as the Parties may mutually agree in writing, the Parties,
subject to the terms of this section, shall be obligated to submit the dispute
to binding arbitration in accordance with the rules of the American Arbitration
Association (“AAA”) for commercial arbitration, utilizing a single arbitrator,
or if requested by either party, a panel of three (3) arbitrators, mutually
agreeable to the Parties.  If the Parties are unable to reach agreement as to
one or more of the arbitrators, the arbitrators shall be chosen in accordance
with the AAA commercial arbitration rules.  The language of the arbitration will
be English.  The arbitrator shall have jurisdiction to hear and rule on
pre-hearing disputes and are authorized to hold pre-hearing conferences by
telephone or in person, as the Arbitrators deems advisable.  The arbitrator
shall have the authority to entertain a motion to dismiss and/or a motion for
summary judgment by any party and shall apply the standards governing such
motions under the Federal Rules of Civil Procedure.  Either party, at its
expense, may arrange for and pay the cost of a court reporter to provide a
stenographic record of proceedings.  The Federal Rules of Evidence shall apply
The arbitrator shall resolve any disputes concerning discovery.  The decision of
the arbitrator will be final and may not be appealed.  The arbitrator shall not
act as amiables composituerus or ex aequo et bono.  The arbitrator shall present
a detailed written statement of his or her findings statement of decision
describing the essential findings and conclusions on which the award is based,
including the calculation of any damages awarded; and the Parties shall be bound
thereby.  Either party, upon request at the close of hearing, shall be given
leave to file a post-hearing brief.  The time for filing such a brief shall be
set by the arbitrator.  Each party shall bear its own attorney’s fees, costs,
and disbursements arising out of the arbitration, and shall pay an equal share
of the fees and costs of the Arbitrators; provided, that the Arbitrator shall be
authorized to determine whether a party is the prevailing party, and if so, to
award to that prevailing party reimbursement for its reasonable attorneys’ fees,
costs and disbursements (including, for example, expert witness fees and
expenses, photocopy charges, travel expenses, etc.), and/or the fees and costs
of the Arbitrators.  The arbitrator shall award interest on a money damage
award.  Interest shall be calculated at the lesser of one

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

36

--------------------------------------------------------------------------------


 

percent (1%) per annum or the highest allowable rate imposed on judgments by the
courts of New York.  Notwithstanding anything to the contrary herein, the
parties agree that the Arbitrator will have no power or authority to make awards
or issue orders of any kind except as expressly permitted by this Agreement, and
in no event will the arbitrator have the authority to make any award that
provides for punitive or exemplary damages.  Judgment on the award of the
arbitrator may be entered by any court of competent jurisdiction including, but
not limit to, any court that has jurisdiction of either of the parties or any of
their assets.  By agreeing to this binding arbitration provision, the parties
understand that they are waiving certain rights and protections which may
otherwise be available if a claim between the parties were determined by
litigation in court, including the right to seek or obtain certain types of
damages precluded by this provision, the right to a jury trial, certain rights
of appeal, and a right to invoke formal rules of procedure and evidence. 
Notwithstanding the foregoing, either party, without waiving any remedy under
this Agreement, may proceed any time directly to any court of competent
jurisdiction to seek protection or enforcement of its rights at law or in equity
for intellectual property rights or rights related to confidential information
and/or to seek injunctive relief or other equitable relief in aid of any such
claim.  The arbitrator will not have the authority to change or revise any
decisions made by either Party where, by the terms of this Agreement, such Party
had discretion to make such decisions.  The arbitration proceedings and any
elements of it (including but not limited to any pleadings, testimony, oral
submissions, awards, briefs, or documents or other information submitted,
exchanged or disclosed in connection therewith shall be conducted on a
confidential basis and in addition to being subject to the requirements of
confidentiality as set forth in Article 14 shall not be beyond the
arbitrator(s), the Parties, their counsel, and any person necessary to the
conduct of the proceedings, except as may be lawfully required in a judicial
proceedings relating to the arbitration or otherwise.

 

19.2        Venue.  The arbitration shall take place in a mutually agreeable
location, but if the Parties cannot agree as to the location, the arbitration
shall take place in [***].  The arbitrators shall apply the law of the [***]
without regard to conflicts of law provisions.

 

ARTICLE 20:           MISCELLANEOUS

 

20.1        Independent Contractors.  The relationship between AMAG and DSM is
that of independent contractors and nothing herein shall be deemed to constitute
the relationship of partners, joint venturers, nor of principal and agent
between AMAG and DSM.  Neither Party shall have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of the
other Party or to bind the other Party to any contract, agreement or undertaking
with any Third Party.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

37

--------------------------------------------------------------------------------


 

20.2        Assistance from AMAG.  To assist DSM in its performance of this
Agreement, AMAG shall provide DSM, in a timely fashion, with all relevant
information, documentation and data (including without limitation any
information, documentation and data relating to product safety and information,
documentation and data, including NDA and/or other Regulatory Documentation
numbers, NDC codes, etc., necessary for DSM to drug list the product) which is
necessary or appropriate for DSM’s performance hereunder and all of which is
subject to the confidentiality requirements of Article 14 above.  In the event
AMAG is to review or approve any information, documentation, data or samples
prepared or supplied by or on behalf of DSM, it shall use commercially
reasonable efforts to complete such review and approval process within [***]
business days.

 

20.3        Insurance.  Each Party shall at all times maintain all necessary
insurance coverage with sound and reputable independent insurers at commercially
reasonable levels of coverage or shall be self insured having regard to the
nature, type, scope and size of the business it conducts and all its respective
activities and obligations under this Agreement.  General liability coverage and
Product Liability coverage each in the amount of at least [***] shall be
maintained by each Party.  Each Party shall, upon reasonable request of the
other Party, produce satisfactory evidence that all insurance premiums have been
paid and kept up to date and are kept in accordance with local insurance laws or
regulations from time to time in force, or shall furnish appropriate
certificates of insurance showing proof of coverage.  The insurance coverage may
be provided through a combination of primary, excess/umbrella or self-insured
retention, and shall not serve to operate as a limitation on the recovery of any
claim.  Each Party shall include the other Party as a named insured on its
policies of insurance, as the other Party’s interests may be affected pursuant
to this Agreement; however in lieu of naming DSM as additional insured on its
policies, AMAG may extend the insurance coverage described herein to DSM via its
broad form vendor endorsement feature.

 

20.4        Assignment; Subcontractors.  This Agreement may not be assigned or
otherwise transferred by either Party without the prior written consent of the
other Party, which consent shall not unreasonably be withheld; provided, that
AMAG may assign this Agreement without such consent to its Affiliate, or its
successor in interest in connection with any merger, consolidation, or sale of
all or substantially all of its assets.  Any permitted assignee shall assume all
obligations of its assignor under this Agreement.  No assignment shall relieve
either Party of responsibility for the performance of any obligation which
accrued prior to the effective date of such assignment.  DSM may, with AMAG’s
prior written consent, utilize subcontractors to perform any part of this
Agreement.  Any purported assignment in violation of the above restrictions
shall be void.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

38

--------------------------------------------------------------------------------


 

20.5         Continuing Obligations.  Termination, assignment or expiration of
this Agreement shall not relieve either Party from full performance of any
obligations incurred prior thereto.

 

20.6         Waiver.  Neither Party’s waiver of any breach or failure to enforce
any of the terms and conditions of this Agreement, at any time, shall in any way
affect, limit or waive such Party’s right thereafter to enforce and compel
strict compliance with every term and condition of this Agreement.

 

20.7         Severability.  Each Party hereby expressly agrees that it has no
intention to violate any public policy, statutory or common laws, rules,
regulations, treaty or decision of any government agency or executive body
thereof of any country or community or association of countries; that if any
word, sentence, paragraph, clause or combination thereof in this Agreement is
found by a court or executive body with judicial powers having jurisdiction over
this Agreement or either Party hereto, in a final unappealed order, to be in
violation of any such provisions in any country or community or association of
countries, such words, sentences, paragraphs, clauses or combination shall be
inoperative in such country or community or association of countries and the
remainder of this Agreement shall remain binding upon the Parties, so long as
enforcement of the remainder does not violate the Parties’ overall intentions in
this transaction.

 

20.8         Headings.  The headings in this Agreement are for convenience of
reference only and shall not affect its interpretation.

 

20.9         Construction.  This Agreement has been jointly prepared on the
basis of the mutual understanding of the Parties and shall not be construed
against either Party by reason of such Party’s being the drafter hereof or
thereof.

 

20.10       Annexes, Schedules and Attachments.  Any and all annexes, schedules
and attachments referred to herein form an integral part of this Agreement and
are incorporated into this Agreement by such reference.

 

20.11       Notices.  All notices and other communications required or permitted
to be given under this Agreement shall be in writing and shall be delivered
personally or sent by (a) registered or certified mail, return receipt
requested, (b) a nationally-recognized courier service guaranteeing next-day
delivery, charges prepaid or (c) facsimile or electronic mail (with the original
promptly sent by any of the foregoing manners; unless receipt of same is
otherwise expressly confirmed in writing by the receiving party), and shall be
deemed to have been given upon mailing or upon transmission by facsimile, as the
case may be.  Any such notices shall be addressed to the receiving Party at such
Party’s address set forth below, or at such other address as may from time to
time be furnished by similar notice by either Party:

 

If to DSM:             DSM Pharmaceuticals, Inc.

5900 Martin Luther King Hwy.

Greenville, NC  27834

Attn:  Laura L. Parks, Sr. V. P. Marketing & Sales

 

39

--------------------------------------------------------------------------------


 

e-mail:  laura.parks@dsm.com

 

If to
AMAG:                                                                           
AMAG Pharmaceuticals, Inc.

100 Hayden Avenue

Lexington, MA 02421

Attn:

e-mail:

 

with a copy to:                                                                
AMAG Pharmaceuticals, Inc.

100 Hayden Avenue

Lexington, MA 02421

Attn: General Counsel

e-mail:  jfarmer@amagpharma.com

 

20.12       Counterparts.  This Agreement and any amendment or supplement hereto
may be executed in any number of counterparts and any Party hereto may execute
any such counterpart, each of which when executed and delivered shall be deemed
to be an original and all of which counterparts taken together shall constitute
but one and the same instrument.  The execution of this Agreement and any such
amendment or supplement by any Party hereto will not become effective until
counterparts hereof have been executed by both Parties hereto.

 

20.13       Governing Law; Entire Agreement.  The validity, interpretation and
performance of this Agreement shall be governed and construed in accordance with
the laws of the [***] without regard to the conflicts of laws provisions
thereof.  This Agreement constitutes the full understanding of the Parties and a
complete and exclusive statement of the terms of their agreement.  No terms,
conditions, understanding, or agreement purporting to modify or vary the terms
of this Agreement shall be binding unless hereafter made in writing and signed
by the Party to be bound.  No modification to this Agreement shall be effected
by the acknowledgment or acceptance of any Purchase Order or shipping
instruction forms or similar documents containing terms or conditions at
variance with or in addition to those set forth herein.

 

20.14       Annexes.  The following annexes are attached hereto and incorporated
herein by reference:

 

ANNEX 1:  Product Specifications, Pricing, and other Information

ANNEX 2:  Capital Equipment

ANNEX 3:  Quality Agreement

ANNEX 4:  Additional Regulatory Support

ANNEX 5:  Development/Transfer Services

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the day and year first
above written.

 

 

DSM Pharmaceuticals Inc. (“DSM”)

 

 

 

 

 

By:

/s/ Hans Engels

 

Dr. Hans Engels, President & CEO

 

 

 

 

 

AMAG Pharmaceuticals, Inc. (“AMAG”)

 

 

 

 

 

By:

/s/ Ricardo Zayas

 

 

 

 

Name:

Ricardo Zayas

 

 

 

 

Title:

Senior VP of Operations

 

 

 

 

 

 

 

By:

/s/ David Arkowitz

 

 

 

 

Name:

David Arkowitz

 

 

 

 

Title:

CFO

 

 

 

 

Date:

5/25/10

 

 

41

--------------------------------------------------------------------------------


 

ANNEX 1:

 

PRODUCT SPECIFICATIONS, PRICING,

AND OTHER INFORMATION

 

1.            Product Specifications:  [***]

 

2.            Active Pharmaceutical Ingredients:  [***]

 

3.            Excipients:   [***]

 

4.            Packaging Specifications:  [***]

 

5.            Product Pricing per vial per Batch:

 

For the purposes hereunder, a Batch shall mean approximately [***] vials of
Packaged Product.

 

Annual Number of Batches

 

Price per vial per Batch (“Vial Price”)

 

 

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

 

 

[***]

 

[***]

 

·                                       For the avoidance of doubt, Vial Prices
shall be determined according to each respective tier stated above; aggregate
annual Batches shall not affect the respective Vial Prices.

 

·                                       For Batch orders in excess of [***], the
parties will discuss mutually agreeable pricing discounted from the best price
listed above.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

ANNEX 2:  CAPITAL / EQUIPMENT

 

--------------------------------------------------------------------------------


 

ANNEX 3:  QUALITY AGREEMENT

 

--------------------------------------------------------------------------------


 

QUALITY AGREEMENT

 

Date Effective:                 

 

By and Between

 

AMAG Pharmaceuticals, Inc.

100 Hayden Ave

Lexington, MA 02421

(Hereafter called “AMAG”)

 

Approved by:

AMAG Pharmaceuticals, Inc.

 

 

By:

 

 

Kevin Giles

 

Sr. Director, Quality Assurance

 

 

 

 

 

Date:

 

 

 

And

 

DSM Pharmaceuticals, Inc.

5900 Martin Luther King Jr. Highway

Greenville, North Carolina 27834

(Hereafter called “DPI”)

 

Approved by:

DSM Pharmaceuticals, Inc.

 

 

By:

 

 

Rob Koger

 

VP of Quality Operations and Regulatory Affairs

 

 

 

 

 

Date:

 

 

 

The Products listed in Manufacturing and/or Supply Agreement (hereafter called
the “Product” or “Products”) are subject to the following conditions:

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1

PURPOSE

3

 

 

 

2

RELATIONSHIP TO SUPPLY AGREEMENT

3

 

 

 

3

SCOPE

3

 

 

 

4

RESPONSIBILITY

3

 

 

 

5

GMP STANDARDS

4

 

 

 

6

PREMISES

4

 

 

 

7

AUDITS

6

 

 

 

8

REGULATORY AGENCY INSPECTIONS

6

 

 

 

9

DOCUMENTATION/CHANGE MANAGEMENT

7

 

 

 

10

RAW MATERIAL/ PACKAGING COMPONENTS

8

 

 

 

11

LABORATORY ANALYSIS/DOCUMENTATION

9

 

 

 

12

STABILITY

9

 

 

 

13

RETENTION OF SAMPLES

10

 

 

 

14

VALIDATION

10

 

 

 

15

COMPUTER SYSTEMS

11

 

 

 

16

CALIBRATION/PREVENTATIVE MAINTENANCE

11

 

 

 

17

SUBCONTRACTING

11

 

 

 

18

TRAINING / QUALIFICATION

12

 

 

 

19

INVESTIGATIONS

12

 

 

 

20

DOCUMENTATION REVIEW

13

 

 

 

21

PRODUCT DISPOSITION

14

 

 

 

22

STORAGE AND SHIPMENT

15

 

 

 

23

DOCUMENT RETENTION

16

 

 

 

24

REGULATORY

16

 

 

 

25

COMPLAINTS

17

 

 

 

26

RECALLS

18

 

 

 

27

DISPUTE RESOLUTION

19

 

 

 

APPENDIX I: Outline of Responsibilities

APPENDIX II: Contact Information

APPENDIX III: Revision History

 

2

--------------------------------------------------------------------------------


 

1                             PURPOSE

 

This Agreement defines the roles and responsibilities for DPI when providing
services and/or Products for AMAG.  This Agreement also defines how the quality
departments of DPI and AMAG will interact with each other.  Unless otherwise
specified, AMAG refers to AMAG Pharmaceuticals, Inc. and DPI refers to DSM
Pharmaceuticals, Inc.

 

2                             RELATIONSHIP TO SUPPLY AGREEMENT

 

This Quality Agreement shall be incorporated within and constitute a part of the
current manufacturing and supply agreement by and between DPI and AMAG (the
“Supply Agreement”).  In the event of inconsistencies between this Quality
Agreement and the Supply Agreement, the Supply Agreement shall control except
with respect to quality assurance requirements which shall be controlled by this
Quality Agreement.

 

3                             SCOPE

 

This Quality Agreement covers the quality-related services to be provided by DPI
for each Product supplied pursuant to the Supply Agreement (MOA June 23, 2009;
Effective July 2, 2009).

 

4                             RESPONSIBILITY

 

4.1                       Communication and Implementation.  Responsibility for
communication and implementation of this Quality Agreement for AMAG and for DPI
rests with the management of each party’s respective Quality departments.  This
Agreement is effective upon signature approval of all parties.  The operations
for the services and/or Products to be performed by DPI are defined in the
Supply Agreement; and quality-related responsibilities are outlined in Appendix
I of this Quality Agreement.

 

4.2                       Amendments.  No changes to the terms of this Agreement
may be made unless by written amendment, mutually agreeable to both parties,
attached hereto and made a part hereof.  This Quality Agreement shall be amended

 

3

--------------------------------------------------------------------------------


 

to include new services and/or Products to be added, or Products to be deleted,
all as mutually agreed upon by the parties.  DPI and AMAG contact information
may be updated as required by notification to either party. Reference Appendix
II.

 

4.3                       Lifecycle.  This Quality Agreement shall expire upon
the expiration or termination of the Supply Agreement, except those obligations,
which, by their nature, shall survive the expiration or termination of this
Quality Agreement, such as ongoing regulatory requirements set forth in this
Quality Agreement, and including, for example, maintaining records and
supporting product complaint investigations.

 

5                            GMP STANDARDS

 

The services contracted from DPI will comply with applicable domestic and
international good manufacturing practices standards (cGMP), as referenced in
the Supply Agreement, prior to the submission of the application in the foreign
country (such as USP Pharmacopoeia, European Pharmacopoeia, and other relevant
international, federal, state, and local laws and regulations).

 

6                             PREMISES

 

6.1                       Operations.  DPI will perform required operations for
manufacturing activities at its Greenville, North Carolina site.  The premises
and equipment used to manufacture the Products will be maintained according to
current regulatory requirements and in accordance with the controlled
documentation approved by AMAG which is provided to and accepted by DPI.  The
manufacture of the Products will be conducted in a suitably controlled
environment; and such facilities will be regularly monitored for parameters
critical to the process in order to demonstrate and maintain compliance with
(i) applicable GMP guidelines and (ii) mutually agreed specifications.

 

4

--------------------------------------------------------------------------------


 

6.2                       Controlled Access.  DPI will maintain controlled
access to the premises.  All visitors shall comply with applicable access
policies, dress code, cell phone usage, security, and safety requirements.

 

6.3                       Restricted Compounds.  DPI shall provide a prior
written notice and evaluation to AMAG when AMAG product run equipment is used to
manufacture or package a product containing any of the following compounds
(Subsections 6.3.1 — 6.3.8).  The prior notification and evaluation shall
provide sufficient information to ensure that proper assessment is completed. 
AMAG reserves the right to audit DPI, prior to approving manufacture of
restricted compounds. AMAG and DPI shall approve the written assessment prior to
producing AMAG Product.

 

6.3.1             Dihydroergotamine

 

6.3.2             Penicillins, cephalosporins, and betalactams

 

6.3.3             Tetracyclines, nitrofurantoin, streptomycin, vancomycin,
chloramphenicol, neomycin, polymyxin B, and amphotericin B

 

6.3.4             All hormone products and derivative

 

6.3.5             All pesticides, fungicides, and rodenticides

 

6.3.6             All biological products (as defined in 21 CFR 600.3(h))

 

6.3.7             All cytotoxic and antineoplastic agents

 

6.3.8             All compounds classified as Pregnancy Category X using FDA’s
Use in-pregnancy rating system, including without limitation FSH/LHRH
oligopeptides

 

5

--------------------------------------------------------------------------------


 

7                             AUDITS

 

7.1                       Biennial Audits.  DPI will permit AMAG’s Quality
Department to perform a minimum of one (1) standard cGMP biennial compliance
audit for the services contracted, upon reasonable notification from AMAG, with
actual audit dates subject to mutual agreement with DPI based upon the
availability of DPI’s personnel and prior audit commitments.  Such audits shall
not exceed [***] business days and shall have no more than [***] auditors.  AMAG
representatives will be escorted by DPI personnel at all times and will only
have access to the facility and records relating to the services and Products
under contract with AMAG.

 

7.2                       Supplementary Audits.  Notwithstanding the foregoing,
DPI will permit AMAG’s Quality Assurance department to conduct additional audits
on a date mutually agreed upon by both parties to the extent necessary to
address significant product quality or compliance problems.  Significant product
quality or compliance problems are defined as having a direct impact on product
quality, safety, identity and efficacy. Such audits shall be scheduled promptly
after notice from AMAG following a quality or safety occurrence.

 

7.3                       Report of Findings.  AMAG will provide a written
report within [***] calendar days of the audit.  DPI shall formally respond to
observations made by AMAG’s representatives on areas requiring corrective
action.  DPI’s response will include root cause evaluation, corrective actions,
preventative actions, and remedial actions, where appropriate, and shall include
a timeline for completion of each action.  The response will be sent to the AMAG
auditor within [***] business days of the receipt of the audit report.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

6

--------------------------------------------------------------------------------


 

8                             REGULATORY AGENCY INSPECTIONS

 

8.1                       Regulatory Actions.  DPI will promptly inform AMAG of
any regulatory agency action that specifically affects the contracted services
and/or Products to be supplied pursuant to the Supply Agreement.  AMAG will
promptly inform DPI of any regulatory agency action that specifically affects
the contracted services for all marketed products produced by DPI.

 

8.2                       Regulatory Inspections.  DPI shall notify AMAG of any
regulatory agency inspection specifically impacting the products covered by this
Agreement within [***] business days of the initiation of the audit by the
regulatory agency.  AMAG reserves the right to be available on site during an
agency inspection when the inspection pertains to a AMAG product.  DPI shall
respond to the regulatory agency on any AMAG product-specific citations after
consultation with AMAG.  DPI will forward all appropriately redacted regulatory
agency documentation (e.g., EIR, FDA-483) and responses that pertain to AMAG
products to AMAG’s Quality Department within [***] business days of completion
of submission.  AMAG shall notify DPI of any regulatory agency inspection
specifically impacting the contracted services for all marketed products
produced by DPI within [***] business days of the initiation of the audit by the
regulatory agency.  DPI reserves the right to present site data and/or
procedures upon specific requests regarding DPI responsibilities, at AMAG if
requested.

 

9                             DOCUMENTATION/CHANGE MANAGEMENT

 

9.1                       AMAG shall not make any changes to DPI-owned or
DPI-controlled cGMP documentation without the consent of DPI, in order to ensure
that all cGMP documentation, which is maintained at DPI and subject to
regulatory review, matches or is consistent with information filed with
regulatory authorities.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

7

--------------------------------------------------------------------------------


 

9.2                       All changes to the Product and to related documents
shall proceed through a technical and cGMP impact assessment by DPI’s quality
and change management personnel.  The documents which (a) contain changes that
may affect AMAG’s regulatory submissions or the support system and which
(b) have a direct impact on the quality systems affecting AMAG’s Product, will
also be reviewed including regulatory impact and approved by AMAG’s quality
personnel, prior of change implementation.

 

10                      RAW MATERIAL/ PACKAGING COMPONENTS

 

10.1                 DPI shall be responsible for using raw material / packaging
components from approved vendors agreed upon by both parties.  AMAG will provide
details of any storage and shipping conditions for the raw materials.  Prior to
use, all raw material / packaging components must be found to be acceptable
against pre-established standards.  Changes to test methods or deviations from
existing raw materials, packaging components, packaging component specifications
or vendors must be documented and approved by AMAG and DPI in accordance with
the requirements of Section 9, above.

 

10.2                 For vendors designated or utilized by AMAG which are not
DPI-approved vendors, AMAG shall be responsible for qualifying such vendors and
will provide DPI with a Certificate of Compliance statement for such vendors
upon request.  AMAG shall be responsible for ensuring that all raw materials /
packaging components and related testing information supplied by AMAG or by its
designated vendors for use in manufacture of the Products are in full compliance
with the specifications registered.  AMAG shall also forward to DPI a
Certificate of Analysis for materials supplied directly by AMAG.

 

8

--------------------------------------------------------------------------------


 

11                      LABORATORY ANALYSIS/DOCUMENTATION

 

11.1                 Methods Validation.  For those analytical methods to be
provided by AMAG, AMAG shall be responsible for providing to DPI approved copies
of the current and complete regulatory filed analytical methods and supporting
validation documentation relating to the Products for application by DPI in the
production process, including receipt of API and raw materials, in-process
product testing, product batch release, drug and product stability, and cleaning
validation.

 

11.2                 In-Process and Finished Product Testing:  Transfer of
Methods.  A method transfer of any test method developed by AMAG will be
completed prior to DPI’s dispositioning of Products, utilizing the transferred
method(s), for release by AMAG.  AMAG will work collaboratively with DPI to
transfer any methods required by DPI.

 

11.3                 Confirmation of DPI Data.  AMAG may perform testing to
confirm the DPI data.  AMAG may perform confirmatory testing during the initial
term of this Agreement to validate the DPI data.  Periodically thereafter, AMAG
may test material to confirm the DPI data.  Dispute resolutions in conflicting
test data will be handled according to the provisions of Section 27.

 

11.4                 Release Testing.  DPI will provide AMAG with a Certificate
of Analysis for testing services performed at DPI.

 

11.5                 Sterile Products.  DPI will perform sterility and bacterial
endotoxin testing on all parenteral products produced within DPI.

 

12                      STABILITY

 

In accordance with the Supply Agreement requirements, DPI shall not be
responsible for maintaining a routine stability program for the Products, unless
written request is provided by AMAG.

 

9

--------------------------------------------------------------------------------


 

13                      RETENTION OF SAMPLES

 

13.1                 Finished Product Samples.  DPI will retain samples of the
Products for [***] beyond the expiry period. The amount of the sample to be
retained will be at least [***] the quantity required to carry out all of the
tests to verify that the material meets its specifications, with exception of
sterility and pyrogen testing.

 

13.2                 Destruction.  DPI will notify AMAG prior to destruction of
any product or API at the completion of the retention period.  AMAG may
designate materials to be shipped to a designated location beyond the DPI
retention period.

 

14                      VALIDATION

 

14.1                 Process Validation.  DPI is responsible for ensuring that
the manufacturing process is validated.  The validation should ensure, with a
high degree of certainty, that the process is capable of consistently achieving
the Product’s acceptance criteria.  As part of final process validation and
completion of transfer of new product(s) into DPI’s facility, a technical
document outlining the development and transfer activities of any specified
product(s) into DPI’s facility will be generated and approved by both AMAG and
DPI.  This approval shall include Quality representation from both companies.

 

14.2                 Cleaning Validation.  DPI is responsible for ensuring that
adequate cleaning is completed to prevent contamination.  Data should be
available to support the campaign of batches of the same product and the type of
cleaning that will be performed in between manufacturing of the same product. 
AMAG will provide information (i.e. [***], solubility, batch size, fill volume,
[***] to establish cleaning limits.

 

14.3                 Equipment, Computer, Facility, and Utilities
Qualification.  DPI is responsible for all equipment, computer, facility, and
utility qualification activities associated with the Products.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

10

--------------------------------------------------------------------------------


 

14.4                 Laboratory Qualification.  DPI is responsible for ensuring
that all laboratories are in compliance with applicable cGMP guidelines.  If
analytical work is performed at DPI, then AMAG will also provide any existing
analytical documentation to assist in methods transfer or methods validation. 
In addition, if analytical work is not performed at the Greenville site, DPI may
elect to perform an audit on vendors to be used for analytical testing.  DPI
will be responsible for insuring that any vendor selected by DPI fully complies
with cGMP requirements.  Vendors selected by AMAG must be certified by AMAG and
acceptable per cGMP.

 

15                      COMPUTER SYSTEMS

 

Computer Systems used in the manufacturing, packaging, analytical testing,
storage, and release of AMAG Products shall be validated. Where compliance with
21 CFR Part 11, “Electronic Records and Electronic Signatures”, is required, DPI
will comply with those regulations.

 

16                      CALIBRATION/PREVENTATIVE MAINTENANCE

 

DPI will maintain a calibration and preventative maintenance program to support
the manufacturing, testing, packaging and storage of AMAG Products. DPI shall
also follow a procedure that documents the actions to be taken in the event of a
calibration failure.

 

17                      SUBCONTRACTING

 

Any subcontracted laboratory must be approved in writing by AMAG Authorized
personnel (this may include an audit) prior to being used by DPI.  DPI shall
ensure that the subcontracted laboratory follows the applicable agreements with
AMAG.  DPI will obtain written approval from AMAG prior to subcontracting any
laboratory

 

11

--------------------------------------------------------------------------------


 

for AMAG’s Product.  DPI will audit such subcontractors to determine compliance
with cGMP according to DPI’s criteria, which may differ from AMAG’s criteria. 
Any discrepancies will be discussed and resolved according to Section 27 of this
Quality Agreement.

 

18                      TRAINING / QUALIFICATION

 

DPI shall provide a program to assure that all personnel engaged in the
manufacturing, packaging, analytical testing, storage, and release testing of
AMAG Products have the education, training and experience to properly perform
their assigned functions in compliance with cGMP.  Training shall be in the
particular operations that the employee performs and in current applicable
manufacturing regulations, as they relate to the employee’s functions. Training
records for all personnel shall be maintained and made available upon request by
AMAG or pursuant to any regulatory review.

 

19                      INVESTIGATIONS

 

19.1                 Out of Specification Results (OOS).  DPI is responsible for
investigating any testing performed by DPI that is confirmed as a failure to
meet Product specifications.  Each investigation will be approved by DPI’s
Quality Assurance designee and will follow internal procedures that are in
accordance with regulatory guidelines.  Product OOS results will be communicated
in writing to AMAG within [***] business hours of obtaining results.

 

19.2                 Manufacturing Deviations.  Any deviation from the process
during manufacture, and any confirmed Product OOS result shall be documented by
DPI.  DPI will notify AMAG within [***] business hours if any problems are

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

12

--------------------------------------------------------------------------------


 

discovered that may impact Product batches previously shipped in order to assure
that regulatory reporting guidelines may be met.  Deviations will require review
and approval by AMAG and DPI Quality Assurance personnel.  A list of all
investigations and all deviations will be provided to AMAG with the Release
Documentation package provided to AMAG.  A copy of any final investigation
report will be included in the Release Documentation package provided to AMAG. 
DPI will notify AMAG in the event that a Product or customer provided material
will be rejected.

 

20                      DOCUMENTATION REVIEW

 

20.1                 DPI will provide a standard Certificate of Analysis
indicating the test results performed by DPI well as a signed Certificate of
Compliance confirming that the Products have been manufactured, tested, and
stored according to the requirements of the Master Production Record and cGMP
criteria.  Initially, DPI will provide complete copies to AMAG (for review and
approval) of the batch documentation (Manufacturing Work Order, Filling Work
Order and Packaging Work Order) for all validation and clinical trial material.
Upon AMAG notification of batch review approval, DPI will release the batch
making product available to AMAG. This process will also occur for the first
[***] commercial batches produced for AMAG.

 

After the initial [***] commercial batches, DPI will be considered for reduced
record review.  Terms of this program will be approved by AMAG and DPI and
documented in writing. Changes to the release process for commercial batches may
occur at any time with written agreement from both DPI and AMAG.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

13

--------------------------------------------------------------------------------


 

20.2                 AMAG shall review and approve all product specific
documents associated with the production of the product which includes process
protocols and reports.

 

21               PRODUCT DISPOSITION

 

Release to commerce, shipment, and further distribution of the Products, once
dispositioned by DPI for release, is the responsibility of AMAG’s quality
department.  DPI will release the product for shipment if all pre-defined
release criteria are met.  In the event that an intermediate product is to be
shipped to AMAG for further processing, DPI will release coded product for
shipment if all pre-defined intermediate release criteria are met.  In such
cases, further release to commerce of the finished product shall be the
responsibility of AMAG.  AMAG’s release to commerce shall be based on regulatory
product approval, AMAG’s internal procedures, the full document package provided
by DPI, and completion of any release testing required by AMAG Quality for its
internal release criteria.  AMAG may, at its own discretion, reject a batch
which DPI has dispositioned as satisfactory.  However, the decision to reject
shall not be based on a discrepancy between AMAG and DPI’s methodologies.  Any
problem discovered by AMAG likely to cause rejection of the approved Products
will be communicated to DPI within [***] days from receipt of the full release
documentation package.  Any disputes between the parties with respect to
rejection of Product shall be resolved in accordance with Section 27
hereinafter.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

14

--------------------------------------------------------------------------------


 

22                      STORAGE AND SHIPMENT

 

22.1                 Storage.  DPI will store the Products under conditions
specified by product label requirements as supplied by AMAG.  DPI will ensure
that during storage before shipping of the Products, appropriate controls are in
place to ensure that there is no interference, theft, product contamination, or
mixture with any other products or materials.  AMAG will provide details of any
labeling requirements, container sealing and integrity, and storage and shipping
conditions for the Products.

 

22.2                 Packaging and Labeling for Transit.  The Products will be
labeled and packaged for transit pursuant to instructions timely provided to DPI
in writing by AMAG and complying with cGMP and other applicable regulations
(e.g., OSHA, DEA, DOT).

 

22.3                 Shipment of Product to AMAG.  DPI will ship to the
designated locations.  DPI will not ship any product that is under quarantine
unless according to controlled procedures which fully comply with regulatory
requirements and which are mutually agreeable between DPI and AMAG.  In the
event that AMAG requests DPI to ship product in quarantine, then AMAG shall
supply DPI with a written certification stating, “Product will not be released
to commerce until fully released.”  AMAG may request shipment in quarantine for
further processing, pending adverse weather events, in support of launch
activities or other mutually agreed upon situations.

 

15

--------------------------------------------------------------------------------


 

23               DOCUMENT RETENTION

 

DPI will retain, at a minimum, batch production records for the Products and
materials for [***] from manufacture of each batch.  Validation records may need
to be held for longer than [***], considering the Product life cycle.  DPI will
retain batch records for the expiry date of the Clinical Trial Materials for a
maximum of [***] unless notified of a shorter retention period by AMAG, but at a
maximum of [***] past the stop use date.  DPI will notify AMAG prior to
destruction of any records at the completion of the retention period.  AMAG may
designate documents to be shipped to a designated location beyond the DPI
retention period.

 

24               REGULATORY

 

24.1                 Regulatory filings.  AMAG is responsible for ensuring all
appropriate regulatory filings and import/export documentation are filed with
regulatory agencies prior to shipment/human administration.  AMAG will provide
notification of the applicable product registration to support operational
changes as defined in Section 9.

 

24.2                 Registration/Drug Listing.  DPI is responsible for
registering the facilities with the FDA and to maintain the registration form
such that it is readily available for FDA inspection.  DPI is responsible for
drug listing as the manufacturer of the Products for AMAG, while AMAG is
responsible for drug listing as the distributor of the Products.  AMAG will
provide DPI with all required information needed to register the Products with
FDA.  AMAG will notify DPI of changes in the countries of market and scheduled
Product launch, where applicable.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

16

--------------------------------------------------------------------------------


 

24.3                 Annual Product Review.  DPI, as required by cGMP’s and
applicable regulations, will prepare Annual Product Reviews (APR).  The APR
shall include, at a minimum, the following from the APR review period: status of
batches processed, trending of product investigations, trending of complaints,
status of stability studies maintained by DPI, status of change controls with
validation activities, statistical trending of the finished product test results
performed by DPI, and a summary report of the product retain review.  The report
shall be provided to AMAG [***] days after the APR review period.  DPI and AMAG
will mutually agree upon the APR review period and subsequent changes may be
implemented by written notification agreeable to both Quality Department
representative.

 

24.4                 Annual Report.  AMAG is responsible for preparing any
Annual Report as required by applicable regulations, including 21 CFR 312.33,
314.81, and/or 601.12.  AMAG will notify DPI as to the approval date of the
regulatory license.  At least [***] calendar days before the Annual Report due
date, AMAG shall request in writing from DPI the chemistry, manufacturing, and
controls data required for submission of the Annual Report.  DPI will provide
the requested information to AMAG within [***] days of the closing date of the
annual report period.

 

25               COMPLAINTS

 

AMAG is responsible for receiving all product complaints and requesting
investigation by DPI, when applicable.  All complaints received by DPI directly
from a complainant (e.g. secondary packaging contractors, consumer,
pharmacist, etc.) will be forwarded to AMAG within [***] business days.  AMAG
will formally notify DPI of any complaint potentially related to manufacturing
or packaging processes performed by DPI requiring investigation.  Notification
is required to contain the following information for DPI to initiate a complaint
investigation: product(s) impacted including name and strength, lot number (if
available), description of the

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

17

--------------------------------------------------------------------------------


 

complaint, source of the complaint, and date of discovery.  Upon receipt of the
complaint notice, DPI will perform the investigation following internal
procedures that are in accordance with regulatory guidelines.  AMAG and DPI can
mutually agree to expedite complaint investigations in the event of potential
regulatory-related actions or other agreed upon investigational situations.  Any
regulatory reporting surrounding product complaints, such as Adverse Event
reporting, is the sole responsibility of AMAG.  AMAG is also responsible for
reporting to DPI in a timely manner any regulatory actions that may be initiated
in response to a product complaint associated with the manufacturing or
packaging of the product by DPI.

 

26                      RECALLS

 

AMAG, with data and assistance provided by DPI, is responsible for filing Field
Alerts and initiating product recalls due to any defect considered sufficiently
serious.  AMAG will provide DPI with a copy of any regulatory correspondence
related to field alerts or recalls.  In the event that DPI has reason to believe
that any Products should be recalled or withdrawn from distribution, DPI shall
promptly inform AMAG in writing prior to taking any such action.  AMAG shall
notify the FDA, DEA, and any foreign regulatory agencies of any recall, and
shall be responsible for coordinating all necessary activities regarding the
action taken.  AMAG acknowledges and understands that DPI, as manufacturer of
the Product, has significant regulatory obligations if there are any indications
that recall or withdrawal would be necessary.  DPI has the responsibility to
notify appropriate regulatory agencies if patient safety may be at risk as a
result of a released batch being found to not meet failed specifications or
whose safety, quality, identity, potency or purity (SQIPP) are in question as a
result of a deviation. Accordingly, DPI and AMAG agree to cooperate fully
regarding any proposed recall, product withdrawal, or field correction; and the
Parties agree to keep each other advised, and to exchange copies of such
documentation as may be required, to assure regulatory compliance.

 

18

--------------------------------------------------------------------------------


 

27                      DISPUTE RESOLUTION

 

In the event that a dispute arises between DPI and AMAG regarding the
nonconformity of a batch of the Products or regarding other matters, the senior
management of the quality departments from both companies shall in good faith
promptly attempt to resolve disputed issues.  If the parties cannot reach
agreement, the matter shall be resolved in accordance with dispute resolution
provisions of the Supply Agreement.  DPI shall be responsible for determining
when a batch of Product is suitable for release to AMAG; and AMAG may only
dispute a batch of Product after DPI has released the product to AMAG. 
Financial liability shall be determined according to the Supply Agreement.

 

* * *

 

19

--------------------------------------------------------------------------------


 

APPENDIX I:  Outline of Responsibilities

 

Function

 

DPI

 

AMAG

Manufacturing

 

X

 

 

In-process testing (physical, chemical, microbial)

 

 

 

X

FP testing — physical, chemical, microbial

 

 

 

X

FP testing- sterility

 

X

 

 

FP release

 

 

 

X

Distribution

 

 

 

X

FP retains

 

X

 

 

FP stability

 

 

 

X

C of A

 

X

 

 

Batch record review/signoff

 

X

 

X

Investigations and Non-conformances

 

X

 

X

Complaint receipts

 

 

 

X

Complaint investigations

 

X

 

X

Adverse event reports

 

 

 

X

Field alert reports

 

 

 

X

Recalls

 

 

 

X

Customer returns

 

 

 

X

Raw material (active) orders

 

X

 

 

Raw material (active) testing and release

 

X

 

 

Raw material (inactives/printed packaging Materials) orders

 

X

 

 

Raw material (inactives/printed packaging Materials) tests

 

X

 

 

Raw material (inactives/printed packaging Materials) release

 

X

 

 

Supplier audits (active)

 

X

 

X

Supplier audits (inactives/printed packaging Materials)

 

X

 

 

Maintenance of vendor lists

 

X

 

 

Notice of proposed changes

 

X

 

X

Document / Process change control

 

X

 

X

Annual product review

 

X

 

 

Annual Product Report

 

 

 

X

Protocols (product specific)

 

X

 

X

 

20

--------------------------------------------------------------------------------


 

APPENDIX II: Contact Information

 

AMAG Key Contacts

 

NAME

 

TITLE

 

CONTACT NUMBERS

 

RESPONSIBILITY

[***]

 

[***]

 

[***]

 

[***]

 

DPI Key Contacts

 

NAME

 

TITLE

 

CONTACT NUMBERS

 

RESPONSIBILITY

[***]

 

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

21

--------------------------------------------------------------------------------


 

APPENDIX III: Revision History

 

Version

 

Revisons/Changes

New

 

None

 

22

--------------------------------------------------------------------------------


 

ANNEX 4:  REGULATORY SUPPORT

 

AMAG is responsible for submitting the registration package for regulatory
agency approval within a mutually agreed time from receipt of the package from
DSM (data only package).  DSM will provide standard regulatory support for
Product to include:

 

·                  Annual product review (APR)

 

·                  Maintenance of site Drug Master Files as required to support
Product production facilities

 

·                  Regulatory agency hosting for inspections

 

AMAG is financially responsible for all non-standard regulatory support that DSM
may provide upon AMAG’s request; provided that DSM has presented AMAG with
written proposal including costs and fees for the requested non-standard
regulatory support and obtained express written consent from AMAG for said
proposal.

 

--------------------------------------------------------------------------------


 

ANNEX 5:  DEVELOPMENT / TRANSFER SERVICES

 

--------------------------------------------------------------------------------


 

[g191011kg17i001.gif]

 

DSM Pharmaceuticals, Inc.

 

MEMORANDUM OF AGREEMENT

FOR

PHARMACEUTICAL DEVELOPMENT / TRANSFER SERVICES

 

THIS MEMORANDUM OF AGREEMENT (this “MOA”), dated this 23rd day of June, 2009, is
intended to state certain initial agreements between DSM Pharmaceuticals, Inc.,
5900 Martin Luther King Hwy., Greenville NC 27834 (“DSM”), AMAG
Pharmaceuticals, Inc., 100 Hayden Avenue, Lexington, MA 02421.  (“AMAG”) (each
individually a “Party” and collectively, the “Parties), with respect to the
proposed commercial production of AMAG’s drug product candidate, ferumoxytol
(the “Product”) at DSM’s Greenville, NC facility.

 

1.                                 Scope and Purpose.  This MOA is intended to
permit work to begin promptly on the due diligence, preliminary production
preparation and validation of the manufacturing of Product while the Definitive
Agreements, as referenced in Paragraph 4 hereinafter, are negotiated and
finalized.  The Parties agree that under the terms of this MOA that DSM will
perform certain services for AMAG (the “Services”) as and to the extent
described in Schedule A attached hereto and incorporated herein by reference. 
The Services to be performed under this MOA during the pendency of the
Definitive Agreements may be modified or limited by AMAG by written notice to
DSM prior to DSM’s commencement of any such Services.  Further, Schedule A may
be amended by mutual agreement of the Parties to change, extend, or expand the
scope of Services set forth therein.  Subject to the terms of this MOA, DSM is
authorized to purchase the equipment (the “AMAG Equipment”) listed in Schedule A
which is specially required for the performance of the Services.  AMAG will
authorize purchase of items of AMAG Equipment according to a Purchase Order or
other written confirmation from AMAG to DSM; and shall reimburse DSM for its
reasonable costs for the purchase and installation of such AMAG Equipment;
provided such costs are approved in writing by AMAG in advance of DSM’s
incurrence of such costs.

 

--------------------------------------------------------------------------------


 

2.                     Equipment.  As between DSM and AMAG, AMAG retains sole
and exclusive right, title, and ownership of the AMAG Equipment. 
Notwithstanding the foregoing sentence, DSM hereby assumes and will bear all
risk of damage, loss, theft, or destruction of the AMAG Equipment.  DSM will
exercise the same degree of care that it applies to its own equipment, which in
no case will be less than reasonable care. DSM shall use the AMAG Equipment for
the sole purpose of facilitating DSM’s performance of the Services.   At all
times during the term of this MOA, DSM shall maintain possession of and direct
control over the AMAG Equipment at the Facility, and (a) not to permit the
removal of the AMAG Equipment from the Facility without AMAG’s prior written
consent; (b) to use the Equipment in accordance with any accompanying
documentation and solely for the performance of the Services hereunder; (c) not
to make any alterations or modifications to the AMAG Equipment without AMAG’s
prior written consent; (d) not to remove any proprietary notices or markings on
the AMAG Equipment; and (f) not to attempt to assign, pledge, transfer,
encumber, or grant any security interest in the AMAG Equipment to any third
party in any manner whatsoever.  DSM shall allow AMAG to inspect the premises
where the AMAG Equipment is located from time to time during reasonable hours
after reasonable notice in order to confirm DSM’s compliance with its
obligations under this MOA.  THE AMAG EQUIPMENT IS PROVIDED TO DSM ON AN “AS IS”
BASIS WITH NO WARRANTIES OF ANY KIND. AMAG HEREBY DISCLAIMS ALL REPRESENTATIONS
AND WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY, INCLUDING WITHOUT
LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, NON-INFRINGEMENT, QUIET ENJOYMENT, AND ACCURACY.

 

3.                                 Cost of Services.  The cost of the Services
is stated in Schedule A for the tasks set forth in Schedule A and the
anticipated cost of chemicals and materials as mutually agreed.  Unless
otherwise agreed, Active Pharmaceutical Ingredients to be used hereunder shall
be procured by AMAG and provided by AMAG to DSM at AMAG’s sole expense.

 

4.                                 Definitive Agreement.  If DSM and AMAG
mutually agree to go forward, after undertaking the Services, the Parties will
prepare and negotiate in good faith one or more definitive agreements (the
“Definitive Agreements”) as may be appropriate to the transactions contemplated
herein, consistent with Schedule A.  Definitive Agreements may include a
Pharmaceutical Development Agreement, a Manufacturing and Supply Agreement,
Confidentiality Agreement, and a Quality Agreement (if product for human use
will be manufactured).  Until such Definitive Agreements are signed, DSM shall
continue the Services hereunder according to the terms of this MOA; provided
that the terms and conditions of the Services shall be governed by the
Definitive Agreement in the event such agreement is executed by the Parties.

 

2

--------------------------------------------------------------------------------


 

5.                     Confidentiality.    The parties agree that the terms and
conditions of that certain Mutual Confidentiality Agreement between the parties
dated [***] (“CDA”), which are hereby incorporated herein by reference, will
govern Confidential Information (as defined in the CDA) disclosed by either
Party under this MOA.  The parties agree that the non-use and non-disclosure
obligations set forth in the CDA as incorporated herein will apply during the
Term and for [***] thereafter.  For purposes of this MOA the term “Purpose” as
defined in the CDA will include use for the purpose of performing each Party’s
obligations under this Agreement.

 

Confidentiality of Agreement.  Neither Party may disclose the terms and
conditions of this MOA to any third party (other than its attorneys,
accountants, and other professional advisors under a duty of confidentiality)
without the prior consent of the other Party except (a) as may be required by
law, a court order, or a governmental agency with competent jurisdiction,
provided that before making such a disclosure the Party making the disclosure
first notifies the other Party to give the other Party an opportunity to limit
such disclosure or seek a protective order and (b) to potential investors,
lenders, purchasers of the Party’s business, merger parties, and underwriters in
connection with future financings, loan transactions, acquisitions, mergers, or
public offerings, provided that such persons or entities agree in writing to
keep the terms and conditions of this MOA confidential.

 

6.                     [Intentionally Omitted]

 

7.                                 Expenses, Payments.  Each Party shall bear
its own costs in connection with the negotiations and preparations pursuant to
this MOA and any Definitive Agreements.  DSM and AMAG agree that DSM shall
initiate, as soon as reasonably possible, the work described in Schedule A
attached to this MOA and incorporated herein by reference; and AMAG further
agrees to reimburse DSM, but only up to the amount of the Initial Payment (as
defined below), for the expenses set forth in Schedule A as DSM may incur such
expenses in the performance of the Services.  For purposes of funding such work,
AMAG agrees to pay DSM and initial payment not to exceed [***] (“Initial
Payment”).  The Initial Payment shall be paid in two installments of [***]
within [***] days of the signing of this MOA and the balance within [***] days
from completion of the Services.  Any amount due in excess of the Initial
Payment shall be mutually agreed by written amendment to this MOA.  In the event
that this MOA is terminated and no Definitive Agreement is signed by DSM and
AMAG, DSM will refund to AMAG any unused portion of (i) the Initial Payment; or,
(ii) any other

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3

--------------------------------------------------------------------------------


 

amounts paid to DSM.  Subject to the terms of this MOA, if AMAG authorizes DSM
to purchase any Equipment pursuant to Paragraph 1, above, AMAG shall reimburse
DSM for such Equipment according to DSM’s invoice to AMAG.  All payments due
hereunder shall be invoiced to AMAG by DSM on a net, [***] day basis from
receipt of invoice; however in no event shall AMAG’s payment obligations under
this MOA exceed [***].

 

8.                                 Limitation of Liability.  [***].

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

4

--------------------------------------------------------------------------------


 

9.                                 Termination.  This MOA shall terminate as
follows:

 

(a)                      At any time by AMAG upon [***] days notice to DSM.

 

(b)                     By mutual written agreement of the Parties.

 

(c)                      Upon completion and signing of the applicable
Definitive Agreement(s) as mutually agreed upon by the Parties, unless such
Definitive Agreement(s) expressly provides that this MOA shall continue in force
and effect until the Services are completed.

 

(d)                     Upon completion of the Services required hereunder
unless the Parties mutually agree to extend this MOA.

 

(e)                      Obligations at Termination.  Upon termination of this
MOA, neither Party shall have any further rights against or obligations to the
other hereunder except for the obligations of:  (i) confidentiality set forth in
Paragraph, (ii) intellectual property rights set forth in Section 10; (iii) the
obligation of AMAG to reimburse DSM for the Services completed by DSM and any
Equipment purchased by DSM at AMAG’s request, subject to the terms of this MOA,
(iv) DSM to refund to AMAG any unused portion of the Initial Payment pursuant to
Paragraph 7 after all pre-approved expenses have been incurred and paid, subject
to any adjustment in Services pursuant to Paragraph 1;, (v) DSM to deliver to
AMAG all deliverables and other work product completed at such time; and
(vi) DSM to convey clear and marketable title of the AMAG Equipment to AMAG (and
provide a bill of sale or other supporting documentation as AMAG may reasonably
request) and to deliver to AMAG at a U.S. location to be designated by AMAG the
Equipment in good working condition (absent normal wear and tear).

 

10.               Intellectual Property.

 

a.               All inventions, data and information (including, without
limitation, all inventions, improvements, trade secrets, trademarks,
derivatives, processes, or know-how relating to the Product, or any
pharmaceutical ingredients or other materials related thereto) and all
intellectual property rights therein that are conceived, generated, derived, or
reduced to practice by DSM hereunder, solely or jointly with AMAG (other than
any DSM Intellectual Property as defined below) (collectively, the “AMAG
Developments”), shall be solely and exclusively owned by AMAG; and DSM agrees to
assign and hereby assigns to AMAG its rights in and to the AMAG Developments.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

5

--------------------------------------------------------------------------------


 

b.              For purposes of this Section 10, “DSM Intellectual Property”
means all inventions, data and information and all intellectual property rights
therein that are conceived, generated, derived, or reduced to practice by DSM
hereunder, solely or jointly with AMAG that are (i) improvements or
modifications of any DSM owned intellectual property rights relating non
—product specific drug processing and manufacturing and (ii)independently
developed by DSM without access to or use of AMAG Developments, AMAG
Confidential Information, or other AMAG intellectual property provided to DSM. 
DSM hereby grants, and agrees to grant, AMAG an irrevocable, fully-transferrable
(with the right to grant sublicenses through one or more tiers), perpetual,
non-exclusive, fully paid, worldwide right and license in and to any DSM
Intellectual Property solely for the use, development, or non-commercial
manufacture of the Product or use of any deliverable provided by DSM hereunder. 
If AMAG, in its sole discretion, elects to purchase a license in and to any DSM
Intellectual Property for use in commercial activities, the Parties shall
negotiate in good faith to complete a license agreement with appropriate terms
and conditions, including royalties, if applicable and agreed upon, for the use
of such DSM Intellectual Property for manufacturing at any AMAG or third party
site, or for the commercial manufacture or sale of the Product at terms no less
favorable than those DSM extends to its most favored licensees.

 

11.                           Force Majeure.  Neither Party shall be held liable
or responsible for any loss or damages resulting from any delay in its
performance due hereunder (other than the payment of funds due hereunder) caused
by the occurrence of any condition beyond the reasonable control of the affected
Party including, without limitation, Acts of God, strikes or other labor
disputes, war, riot, earthquake, tornado, hurricane, fire, civil disorder,
explosion, accident, flood, sabotage, lack of or inability to obtain adequate
fuel, power, materials, labor, containers, transportation, compliance with
governmental requests, laws, rules, regulations, orders or actions; inability
despite good faith efforts to renew operating permits or licenses from local,
state or federal governmental authorities; national defense requirements; or
supplier strike, lockout or injunction.  In the event either Party is delayed or
rendered unable to perform due to Force Majeure, the affected Party shall give
prompt notice of the conditions and the expected duration to the other Party
promptly after the occurrence of the cause relied upon, and upon the giving of
such notice the obligations of the Party giving the notice will be suspended
during the continuance of the Force Majeure.

 

6

--------------------------------------------------------------------------------


 

12.                           Dispute Resolution.  The Parties recognize that a
bona fide dispute as to certain matters may from time to time arise during the
term of this MOA which relates to either Party’s rights and/or obligations
hereunder.  In the event of the occurrence of such a dispute, either Party may,
by notice to the other Party, have such dispute referred to their senior
officers as may be designated by each Party for attempted resolution by good
faith negotiations within [***] days after such notice is received.  In the
event the designated officers are not able to resolve such dispute within such
[***] day period, or such other period of time as the Parties may mutually agree
in writing, the Parties shall be obligated to submit the dispute to binding
arbitration in accordance with the rules of the American Arbitration Association
(“AAA”) for commercial arbitration, utilizing one (1) arbitrator (unless the
Parties agree on an arbitration tribunal of three (3)) mutually agreeable to the
Parties.  If the Parties are unable to reach agreement as to one or more of the
arbitrators, the arbitrators shall be chosen in accordance with the AAA
commercial arbitration rules.  The Federal Rules of Evidence shall apply.  The
arbitrator shall resolve any disputes concerning discovery.  The decision of the
arbitrator will be final and may not be appealed.  The arbitrator shall not act
as amiables composituerus or ex aequo et bono.  The arbitrator shall present a
detailed written statement of his or her findings statement of decision
describing the essential findings and conclusions on which the award is based,
including the calculation of any damages awarded; and the Parties shall be bound
thereby. The proceedings shall be conducted in English and be held in [***]
(unless another venue is otherwise agreed to in writing by the parties).  Each
Party shall be subject to the personal jurisdiction of the courts located in
[***] and waives the right to asset lack of personal jurisdiction in any legal
proceeding.  Notwithstanding the foregoing, either Party, without waiving any
remedy under this Agreement, may proceed any time directly to any court of
competent jurisdiction to seek protection or enforcement of its rights at law or
in equity for intellectual property rights or rights related to confidential
information and/or to seek injunctive relief or other equitable relief in aid of
any such claim.  The arbitrators shall present a detailed written statement of
their findings; and the Parties shall be bound thereby.  The arbitration
proceedings and any documents or other information disclosed in connection
therewith shall be subject to the requirements of confidentiality as set forth
in Article 5.

 

13.                           Governing Law.  This MOA shall be governed by and
construed in accordance with the laws of the State of [***], without reference
to principles of conflicts of law.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

7

--------------------------------------------------------------------------------


 

14.               Miscellaneous.

 

a.               Press Releases.  Any press release, publicity or other form of
public writtendisclosure related to this MOA prepared by one Party shall be
submitted to the other Party prior to release for review and approval.

 

b.              Use of Names.  Except as expressly provided and except as
otherwise required by applicable law, no right is granted pursuant to this
Agreement to either Party to use in any manner the trademarks or name of the
other Party, or any other trade name, service mark, or trademark owned by or
licensed to the other Party in connection with the performance of this
Agreement.  Notwithstanding the above, as may be required by applicable law,
AMAG, DSM and their Affiliates shall be permitted to use the other Party’s name
and to disclose the existence and the non-confidential terms of this Agreement
in connection with regulatory submissions or, securities filings, or other
public filings.

 

[Signatures on following page]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have signed this Memorandum of Agreement by and
through their authorized representatives, effective as of the date first set
forth above.

 

 

DSM Pharmaceuticals, Inc.

 

 

 

 

 

By:

/s/ Laura Parks

 

Laura Parks

 

Sr. Vice President, Marketing and Sales

 

 

 

 

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

 

By:

/s/ David Arkowitz

 

Name/Title:

David Arkowitz/CFO

 

Date:

7/2/09

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A:

 

Scope and Assumptions for Pharmaceutical Development

Or Technology Transfer

Of AMAG’s Product

 

(See attached Proposal dated June 22, 2009)

 

[***]

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1

--------------------------------------------------------------------------------